 



Exhibit 10.51
SHARE PURCHASE AGREEMENT
dated 25 June 2007
among
HSBC Global Custody Nominee (UK) Ltd., domiciled at 8 Canada Square, London E14
5HQ, United Kingdom, Account 918732
(“Seller 1”)
HSBC Global Custody Nominee (UK) Ltd., domiciled at 8 Canada Square, London E14
5HQ, United Kingdom, Account 758170
(“Seller 2”)
HSBC Global Custody Nominee (UK) Ltd., domiciled at 8 Canada Square, London E14
5HQ, United Kingdom, Account 757549
(“Seller 3”)
HSBC Global Custody Nominee (UK) Ltd., domiciled at 8 Canada Square, London E14
5HQ, United Kingdom, Account 778392
(“Seller 4”)
HSBC Global Custody Nominee (UK) Ltd., domiciled at 8 Canada Square, London E14
5HQ, United Kingdom, Account 758979
(“Seller 5”)
HSBC Global Custody Nominee (UK) Ltd., domiciled at 8 Canada Square, London E14
5HQ, United Kingdom, Account 825031
(“Seller 6”)
HSBC Global Custody Nominee (UK) Ltd., domiciled at 8 Canada Square, London E14
5HQ, United Kingdom, Account 814458
(“Seller 7”)
HSBC Global Custody Nominee (UK) Ltd., domiciled at 8 Canada Square, London E14
5HQ, United Kingdom, Account 838177
(“Seller 8”)
HSBC Global Custody Nominee (UK) Ltd., domiciled at 8 Canada Square, London E14
5HQ, United Kingdom, Account 918720
(“Seller 9”)
(Seller 1, Seller 2, Seller 3, Seller 4, Seller 5, Seller 6, Seller 7, Seller 8
and Seller 9 are
hereinafter collectively referred to as “Financial Sellers”)

 



--------------------------------------------------------------------------------



 



and
Mr. Charles Hauser, domiciled at Mont au source, Loudwaterdrive, Rickmansworth,
WD3 4HJ Herts, United Kingdom
(“Seller 10”)
and
Mr. André Müller, domiciled at Sunnerainstrasse 8, 6353 Weggis, Switzerland
(“Seller 11”)
and
Mr. Keith Anderson, domiciled at 252, route de la Conversion, 1095 Lutry,
Switzerland
(“Seller 12”)
and
Mr. Stefan Schneeberger, domiciled at Les Rochettes, 1595 Faoug, Switzerland
(“Seller 13”)
and
Mr. Pierre Maréchal, domiciled at 22, chemin des Chenevières, 1071 Chexbres,
Switzerland
(“Seller 14”)
(Seller 11, Seller 12, Seller 13 and Seller 14 are hereinafter collectively
referred to as
“Management Sellers”)
(Financial Sellers, Seller 10 and Management Sellers are hereinafter
collectively referred to as
“Sellers”)
Mr. Martin Anderson, domiciled at 8, chemin de Plein-Champs, 1241 Puplinge,
Switzerland, as the “Sellers’ Representative” (as defined in Article 11.2 below)
and
Applied Materials, Inc., a company incorporated in the State of Delaware, in the
United States of America, with its principal office at 3050 Bowers Avenue, Santa
Clara, CA 95052-8039, or its designated affiliate
(“Purchaser”)
(Sellers, the Sellers’ Representative and Purchaser are hereinafter collectively
referred to as
“Parties”)

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page  
 
           
ARTICLE 1
  DEFINITIONS     1  
 
           
ARTICLE 2
  Sale And Purchase Of Shares, Purchase Price     4  
 
           
2.1
  Sale and Purchase of Shares     4  
 
           
2.2
  Purchase Price     4  
 
           
ARTICLE 3
  SIGNING AND CLOSING     5  
 
           
3.1
  Signing     5  
 
           
3.2
  Closing     5  
 
           
3.3
  Closing Actions     5  
 
           
3.4
  Shareholders’ Meeting     7  
 
           
ARTICLE 4
  REPRESENTATIONS AND WARRANTIES OF MANAGEMENT SELLERS     7  
 
           
4.1
  Authority and Enforceability     8  
 
           
4.2
  Ownership     8  
 
           
4.3
  No Conflict     8  
 
           
4.4
  Organisation and Qualification     9  
 
           
4.5
  Capital Structure     9  
 
           
 
           
4.6
  Minutes of Shareholders’ Meetings and of Board of Directors’ Meetings     9  
 
           
 
           
4.7
  Financial Statements and Related Information; Bank Accounts     9  
 
           
4.8
  Business since 31 January 2007     11  
 
           
4.9
  Permits and Authorisations     11  
 
           
4.10
  Claims and Litigation; Compliance with Laws     11  
 
           
4.11
  Corporate Status     12  
 
           
4.12
  Intellectual Property; Products     12  
 
           
4.13
  Taxes     14  
 
           
4.14
  Agreements with Third Parties     15  
 
           
4.15
  Employment Matters     16  
 
           
4.16
  Pensions     17  
 
           
4.17
  Real Estate     18  
 
           
4.18
  Ownership of Subsidiaries     18  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(CONTINUED)

                      Page                
4.19
  Insurance     19  
 
           
4.20
  Brokers     19  
 
           
4.21
  Accurate and Complete Disclosure     19  
 
           
ARTICLE 5
  REPRESENTATIONS AND WARRANTIES OF FINANCIAL SELLERS AND SELLER 10     19  
 
           
5.1
  Authority and Enforceability     20  
 
           
5.2
  Ownership     20  
 
           
5.3
  No Conflict     20  
 
           
ARTICLE 6
  REPRESENTATIONS AND WARRANTIES OF PURCHASER     21  
 
           
6.1
  Authority and Enforceability     21  
 
           
6.2
  Legal and Authorised Transactions     21  
 
           
6.3
  No Conflict     21  
 
           
6.4
  Financing     21  
 
           
ARTICLE 7
  REMEDIES     22  
 
           
7.1
  Notice of Claim     22  
 
           
7.2
  Consequences of Breach     23  
 
           
7.3
  Term of Warranties and Representations     24  
 
           
7.4
  Limitations of Liability     24  
 
           
7.5
  Procedure with Third Parties and Authorities     25  
 
           
7.6
  Fraud     26  
 
           
ARTICLE 8
  COVENANTS     26  
 
           
8.1
  Confidentiality and Public Statements     26  
 
           
8.2
  Covenant not to Compete     27  
 
           
8.3
  Conduct of Business     28  
 
           
8.4
  Access and Investigation     30  
 
           
8.5
  Reasonable Efforts     30  
 
           
8.6
  Merger Clearance     31  
 
           
8.7
  No Distribution of Substance     31  
 
           
8.8
  Ordinary Shareholders’ Meeting of the Company     32  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(CONTINUED)

                      Page                
ARTICLE 9
  CONDITIONS PRECEDENT     32  
 
           
9.1
  German Merger Clearance     32  
 
           
9.2
  China Merger Clearance     33  
 
           
9.3
  Spain Merger Clearance     33  
 
           
9.4
  No Restraints     33  
 
           
9.5
  No Legal Proceedings     33  
 
           
9.6
  Accuracy of Representations     34  
 
           
9.7
  Performance of Covenants     34  
 
           
9.8
  No Material Adverse Effect     34  
 
           
9.9
  Employee Matters     35  
 
           
ARTICLE 10
  TERMINATION     35  
 
           
10.1
  Termination Events     35  
 
           
10.2
  Termination Procedures     36  
 
           
10.3
  Effect of Termination     36  
 
           
ARTICLE 11
  MISCELLANEOUS     36  
 
           
11.1
  Costs and Taxes     36  
 
           
11.2
  Sellers’ Representative     36  
 
           
11.3
  Notices     37  
 
           
11.4
  No Waiver     39  
 
           
11.5
  Entire Agreement / Amendment     39  
 
           
11.6
  Binding on Successors     39  
 
           
11.7
  Further Acts     39  
 
           
11.8
  Construction     40  
 
           
ARTICLE 12
  GOVERNING LAW AND DISPUTE RESOLUTION     40  
 
           
12.1
  Governing Law     40  
 
           
12.2
  Dispute Resolution     40  
 
           

-iii-



--------------------------------------------------------------------------------



 



WHEREAS HCT Shaping Systems SA (the “Company”) is a corporation incorporated in
Cheseaux-sur-Lausanne, Switzerland, under no. CH-550-1022425-2 which has a share
capital of CHF 12,726,980, divided into 755,598 fully paid-in privileged
registered shares of classes A, B and C with a nominal value of CHF 10 each and
103,420 fully paid-in registered shares of class D with a nominal value of CHF
50 each.
WHEREAS Sellers own together all of the Shares (as defined in Article 1 below)
of the Company.
WHEREAS Sellers intend to sell the Shares to Purchaser, and Purchaser intends to
purchase such Shares from Sellers.
NOW, THEREFORE the Parties have come to the following agreement:
ARTICLE 1
Definitions
As used in this Agreement, the following terms have the following meanings
unless the context requires otherwise:
“Acquired Companies” means the Company and each of its Subsidiaries.
“Acquired Company Contract” means any Contract: (i) to which any of the Acquired
Companies is a party; (ii) by which any of the Acquired Companies or any of its
assets is bound or under which any of the Acquired Companies has, any
obligation; or (iii) under which any of the Acquired Companies has any right or
interest.
“Acquired Company IP” means all: (i) Intellectual Property Rights embodied in,
pertaining to or necessary to develop, make, modify, use, market, distribute,
import, export or sell any Acquired Company Product or any unique or specific
method of manufacturing or using any Acquired Company Product; and
(ii) Intellectual Property Rights in which any of the Acquired Companies has (or
purports to have) an ownership interest or an exclusive license or similar
exclusive right.
“Acquired Company IP Contract” means any Contract to which any of the Acquired
Companies is or was a party or by which any of the Acquired Companies is or was
bound, that contains any assignment or license of, or any covenant not to assert
or enforce, any Intellectual Property Right or that otherwise relates to any
Acquired Company IP or any Intellectual Property developed by, with or for any
of the Acquired Companies.
“Acquired Company Product” means each tool, system, item of equipment and other
product (including components and parts thereof) designed, developed,
manufactured, marketed, sold, supplied, delivered, made available, installed,
repaired, maintained, supported or retrofitted by any of the Acquired Companies,
including the E-series wire saws, the Squarer, the Cropper, the Manual
Orientation System (MOS), the Slurry Recovery Unit (SRU) and all related parts,
peripherals and consumables.

1.



--------------------------------------------------------------------------------



 



“Agreement” means this Agreement and its Schedules, as amended from time to time
pursuant to Article 11.5 below.
“Claim” means a claim for indemnification as set out in Article 7 below.
“Closing” means the consummation of the transaction contemplated in this
Agreement in accordance with Article 3 below.
“Closing Date” means the date defined in Article 3.2 below.
“Contract” means any written, oral or other agreement, contract, understanding,
arrangement, instrument or legally binding commitment or undertaking of any
nature.
“Disclosure Letter” means the document referred to in Article 4 below.
“Financial Statements” means the consolidated balance sheets and the
consolidated profit and loss statements of the Acquired Companies as of 31
January of each of 2005, 2006 and 2007 and as of 31 May 2007 that are attached
as Schedule 1 hereto.
“Governmental Body” means any: (i) nation, state, commonwealth, province,
territory, canton, county, municipality, district or other jurisdiction of any
nature; (ii) federal, state, local, municipal, foreign or other government; or
(iii) governmental or quasi-governmental authority of any nature.
“HCHK” means HCHK Limited, Hong Kong, a Hong Kong limited liability company, in
which the Company has a 30% interest.
“Intellectual Property” means algorithms, apparatus, databases, data
collections, diagrams, formulae, inventions (whether or not patentable),
know-how, logos, marks, network configurations and architectures, methods and
processes, proprietary information, protocols, recipes, schematics,
specifications, software, software code (in any form, including source code and
executable or object code), subroutines, techniques, user interfaces, URLs,
utility models, web sites, works of authorship and other forms of technology
(whether or not embodied in any tangible form and including all tangible
embodiments of the foregoing, such as instruction manuals, prototypes, samples,
studies and summaries).
“Intellectual Property Rights” means all rights of the following types, which
may exist or be created under the laws of any jurisdiction in the world:
(i) rights associated with works of authorship, including exclusive exploitation
rights, copyrights and moral rights; (ii) trademark and trade name rights and
similar rights; (iii) trade secret rights; (iv) patent and industrial property
rights; (v) other proprietary rights in Intellectual Property; and (vi) rights
in or relating to registrations, renewals, extensions, combinations, divisions,
and reissues of, and applications for, any of the rights referred to in clauses
“(i)” through “(v)” above.
“Legal Requirement” means any national, federal, state, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule,

2.



--------------------------------------------------------------------------------



 



regulation, ruling or requirement issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Body.
“Long-Stop Date” means 30 September 2007 (or such later date as may be agreed to
in writing by the Sellers’ Representative and Purchaser).
“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint stock company, trust, unincorporated organisation,
Governmental Body or other entity.
“Purchase Price” means the price to be paid by Purchaser to Sellers for the
acquisition of the Shares, as set out in Article 2.2 below.
“Registered IP” means all Intellectual Property Rights that are registered,
filed or issued under the authority of, with or by any Governmental Body,
including all patents, utility models, registered copyrights, registered
trademarks, domain names and all applications for any of the foregoing.
“Shares” means all the shares of the Company, consisting of: (i) 755,598 fully
paid-in privileged registered shares with a nominal value of CHF 10 each,
divided into 490,900 shares of class A, 252,000 shares of class B and 12,698
shares of class C; and (ii) 103,420 fully paid-in registered shares with a
nominal value of CHF 50 each, of class D.
“Shares A” means all the 490,900 shares of class A of the Company, each
including privileges in terms of voting rights, dividends and liquidation
proceeds in accordance with the articles of incorporation of the Company.
“Shares B” means all the 252,000 shares of class B of the Company, each
including privileges in terms of voting rights, dividends and liquidation
proceeds in accordance with the articles of incorporation of the Company.
“Shares C” means all the 12,698 shares of class C of the Company, each including
privileges in terms of voting rights, dividends and liquidation proceeds in
accordance with the articles of incorporation of the Company.
“Shares D” means all the 103,420 shares of class D of the Company, with no
privileges in terms of voting rights, dividends and/or liquidation proceeds.
“Signing” means the conclusion of this Agreement by the authorised signatories
of the Parties.
“Signing Date” means the date on which the Signing of this Agreement takes
place, being the date set out on the cover page of this Agreement as set out
under Article 3.1 below.
“Specified Representations” means the representations and/or warranties
contained in Article 4.1, Article 4.2, Article 4.5, the fourth paragraph of
Article 4.7 and Article 4.13 below.
“Subsidiaries” means all direct and indirect subsidiaries of the Company in
which the Company has a majority interest.

3.



--------------------------------------------------------------------------------



 



“Taxes” means all taxes, whether actual or deferred, including in respect of
income taxes, sales taxes, VAT, any turnover or cost related taxes, withholding
taxes, stamp duties and any other transfer duties, payroll taxes, social
security taxes and property taxes and all other levies, customs, taxes and
public duties of any kind, and all penalties and interest relating to the
foregoing.
ARTICLE 2
Sale And Purchase Of Shares, Purchase Price
2.1 Sale and Purchase of Shares
Subject to the terms and conditions set out herein, Sellers hereby agree to sell
to Purchaser, at the Closing, and Purchaser hereby agrees to buy from Sellers,
at the Closing, the Shares.
The details of the Shares sold by each Seller to Purchaser are as set out in
Schedule 2 hereto. Sellers agree to sell the Shares held by each of them
severally and separately (except for the 3 Shares A held by directors in a
fiduciary capacity, which are sold collectively by Financial Sellers).
2.2 Purchase Price
Subject to the following paragraphs, Purchaser agrees to pay (or cause to be
paid) to Sellers the aggregate amount of CHF 582,785,000 (the “Purchase Price”)
for the purchase of all the Shares sold pursuant to Article 2.1 above.
CHF 544,185,000 of the Purchase Price shall be paid by Purchaser to Sellers in
full on the Closing Date in accordance with Article 3.3.1 below.
CHF 30,000,000 of the Purchase Price shall be deposited in an escrow account
(the “Indemnity Escrow Account”) with UBS AG (the “Indemnity Escrow Agent”)
pursuant to an escrow agreement among Purchaser, Sellers, the Sellers’
Representative and the Escrow Agent substantially in the form attached as
Schedule 11 hereto (the “Indemnity Escrow Agreement”).
CHF 5,500,000 of the Purchase Price (the “Seller 13 Deferral Amount”) shall be
withheld from the amount otherwise due to Seller 13 and deposited in an escrow
account (the “Deferral Escrow Account 13”) with an escrow agent reasonably
acceptable to Purchaser and Sellers 13 and 14 willing to act as escrow agent on
terms substantially consistent with those set out in the form attached as
Schedule 12 hereto (the “Deferral Escrow Agent”) pursuant to an escrow agreement
among Purchaser, Seller 13 and the Deferral Escrow Agent substantially in the
form attached as Schedule 12 hereto (the “Seller 13 Deferral Escrow Agreement”).
CHF 3,100,000 of the Purchase Price (the “Seller 14 Deferral Amount” and,
together with the Seller 13 Deferral Amount, the “Deferral Escrow Amount”) shall
be withheld from the amount otherwise due to Seller 14 and deposited in an
escrow account (the “Deferral Escrow Account 14” and, together with the Seller
13 Deferral Escrow Account, the “Deferral Escrow Accounts”) with the Deferral
Escrow Agent pursuant to an escrow agreement among Purchaser,

4.



--------------------------------------------------------------------------------



 



Seller 14 and the Deferral Escrow Agent, in each case pursuant to the Escrow
Agreement substantially in the form attached as Schedule 13 hereto (the “Seller
14 Deferral Escrow Agreement” and, together with the Seller 13 Deferral Escrow
Agreement, the “Deferral Escrow Agreements”).
The funds in the Indemnity Escrow Account shall be held, and released, in
accordance with the provisions of the Indemnity Escrow Agreement. The funds in
the Deferral Escrow Account 13 shall be held, and released, in accordance with
Schedule 15 and the provisions in the Seller 13 Deferral Escrow Agreement. The
funds in the Deferral Escrow Account 14 shall be held, and released, in
accordance with Schedule 15 and the provisions in the Seller 14 Deferral Escrow
Agreement. For the avoidance of doubt, the funds in the Deferral Escrow Accounts
shall not be available for claims under Article 7.
ARTICLE 3
Signing and Closing
3.1 Signing
The Parties shall sign this Agreement and initial the Schedules on the date set
out on the cover page of this Agreement.
3.2 Closing
Provided that the conditions set forth in Article 9 are satisfied or waived, the
Parties shall close and consummate the transaction contemplated by this
Agreement (the “Closing”) at the offices of Baker & McKenzie, Chemin des Vergers
4, 1208 Geneva, Switzerland, on a date to be agreed in writing by Purchaser and
the Sellers’ Representative, which date shall be no later than the third
business day after the last to be satisfied or waived of the: (a) first of the
alternative conditions set forth in Article 9.1 (a) to (e); (b) first of the
alternative conditions set forth in Article 9.2 (a) to (b); and (c) first of the
alternative conditions set forth in Article 9.3 (a) to (b) (or on any other date
as may be agreed in writing by Purchaser and the Sellers’ Representative) (the
date on which the Closing actually takes place being the “Closing Date”).
3.3 Closing Actions
On the Closing Date, the Parties shall carry out the following actions and
deliveries, it being understood however that any action contemplated in this
Article 3.3 shall only be effective upon the Parties subject to the condition
that all other actions contemplated herein to be performed as of or prior to the
Closing have also been performed by the respective Parties.

5.



--------------------------------------------------------------------------------



 



          3.3.1 Payments by Purchaser
Purchaser shall pay or cause to be paid CHF 544,185,000 of the Purchase Price by
wire transfer to the following account:

     
Account holder:
  Bank Sal. Oppenheim jr. & Cie. (Schweiz) AG
Account number:
  19.650.71G, for further credit to a/c 50’632 in the name of Martin Anderson
(or any other account to be designated by the Sellers)
Bank:
  UBS AG, Zurich, Switzerland
SWIFT:
  UBSW CH ZZ 80A
Reference:
  Project Lake

and shall transfer CHF 30,000,000 of the Purchase Price by wire transfer to the
Indemnity Escrow Agent, to be held pursuant to the provisions of the Indemnity
Escrow Agreement, and shall transfer an aggregate of CHF 5,500,000 of the
Purchase Price that would otherwise be due to Seller 13 by wire transfer to the
Deferral Escrow Agent, to be held in the Deferral Escrow Account 13 pursuant to
the terms of the Seller 13 Deferral Escrow Agreement and an aggregate of CHF
3,100,000 of the Purchase Price that would otherwise be due to Seller 14 by wire
transfer to the Deferral Escrow Agent, to be held in the Deferral Escrow Account
14 pursuant to the terms of the Seller 14 Deferral Escrow Agreement.
Sellers shall provide Bank Sal. Oppenheim jr. & Cie. (Schweiz) AG and the Escrow
Agent with separate written instructions regarding the allocation of the
Purchase Price amongst, and any distributions from the Indemnity Escrow Account
to, Sellers, and Purchaser shall not be concerned in any way about the
allocation of the Purchase Price amongst Sellers (it being understood and agreed
by each Seller that after the wire transfers referred to above to Bank Sal.
Oppenheim jr. & Cie. (Schweiz) AG and the Escrow Agent have been duly received
on the respective accounts, Purchaser shall no longer have any liability with
respect to the Purchase Price and Sellers shall look only to Bank Sal. Oppenheim
jr. & Cie. (Schweiz) AG and the Escrow Agent for the payment of their portion of
the consideration payable pursuant to this Agreement).
          3.3.2 Deliveries by Sellers
Sellers shall deliver or cause to be delivered to Purchaser:
          (a) the 19 share certificates (numbered 1 to 19) representing all of
the Shares, duly endorsed in blank by properly authorised signatories on behalf
of each Seller;
          (b) the resolution of the Board of Directors of the Company:
(i) approving the transfer of the Shares to Purchaser; and (ii) acknowledging
that each of the Sellers has waived its or his statutory pre-emptive right to
purchase the Shares sold by the other Sellers;
          (c) the shareholders’ ledger of the Company, duly amended to include
the name of Purchaser as the owner of all of the Shares;

6.



--------------------------------------------------------------------------------



 



          (d) the originals of the resignation letters, dated as of the Closing
Date, of each director of each Acquired Company from the Board of Directors of
such Acquired Company substantially in the form enclosed in Schedule 3 hereto;
          (e) the original resignation letter of the Company’s auditors,
PricewaterhouseCoopers;
          (f) a certificate, duly executed by each Seller, pursuant to which
such Seller certifies and represents to Purchaser that the conditions set forth
in Articles 9.4, 9.5, 9.6 and 9.7 as they relate to such Seller (but not as they
relate to any other Seller) have been duly satisfied; and
          (g) a certificate, duly executed by each Management Seller, pursuant
to which such Management Seller certifies and represents to Purchaser that the
conditions set forth in Articles 9.8 and 9.9 have been duly satisfied.
          3.3.3 Signature of the Escrow Agreements
Purchaser, Sellers and the Sellers’ Representative shall sign the Indemnity
Escrow Agreement.
Purchaser and Seller 13 shall sign the Seller 13 Deferral Escrow Agreement.
Purchaser and Seller 14 shall sign the Seller 14 Deferral Escrow Agreement.
3.4 Shareholders’ Meeting
Immediately following the completion of the closing actions set out in
Article 3.3 above, Purchaser shall hold or cause to be held an extraordinary
shareholders’ meeting of the Company to acknowledge the resignations of the
members of Board of Directors and of the Company’s auditors and to appoint new
directors and auditors in replacement for the resigning directors and auditors.
Purchaser further undertakes to subsequently vote in favour of the discharge of
the resigning members of the Board of Directors in accordance with Article 8.8
below, provided that such discharge shall in no manner whatsoever limit or
reduce the representations and warranties given by a Seller who is a member of
the Board of Directors under this Agreement.
ARTICLE 4
Representations And Warranties Of Management Sellers
The representations and warranties set out in this Article 4 are exclusively
given and assumed by Management Sellers, to the exclusion of Financial Sellers
and of Seller 10.
Management Sellers represent and warrant, jointly and severally, as of the
Closing Date and, unless otherwise specified, as of the Signing Date as follows,
subject to any items and qualifications that are contained or disclosed in the
disclosure letter attached as Schedule 4 hereto (the “Disclosure Letter”):

7.



--------------------------------------------------------------------------------



 



4.1 Authority and Enforceability
This Agreement constitutes the legal, valid and binding obligations of each of
the Management Sellers which are enforceable in accordance with its terms.
No proceedings are pending or threatened against any of the Management Sellers
in respect of any seizure of assets, personal bankruptcy, appointment of a
receiver or similar action, and none of the Management Sellers will become
insolvent as a result of the completion of the transactions contemplated
hereunder. Management Sellers are not entering this Agreement with the intent to
hinder, delay or defraud any third party creditor.
4.2 Ownership
Each of the Management Sellers is the sole legal and beneficial owner of, and
has good and valid title to, his corresponding number of Shares D and (in the
case of Seller 11) Shares C, as set out in Schedule 2 hereto, free and clear of
all liens, encumbrances, options, charges and claims of third parties, whether
arising from any privilege, pledge or security arrangement or otherwise
(collectively, “Encumbrances”). Each of the Management Sellers has full right
and capacity to enter into and to perform his obligations under this Agreement,
including to transfer and sell such good and valid title to such Shares D and
Shares C to Purchaser.
Each of the Management Sellers has validly waived his statutory pre-emptive
right to purchase the Shares sold by the other Sellers under this Agreement.
Upon delivery of the share certificates representing the relevant Shares D and
Shares C held by each of the Management Sellers, and subject to the payment of
the Purchase Price by Purchaser, Purchaser will receive good and valid title to
all of the Shares D and Shares C, free and clear of all Encumbrances.
4.3 No Conflict
The execution of this Agreement by Management Sellers does not, and the
consummation of the transactions contemplated hereby by Management Sellers will
not, directly or indirectly:
          (a) contravene, conflict with or violate: (i) any provision of the
articles of incorporation or other organisational documents, or any resolution
adopted by the shareholders or Board of Directors of the Company; (ii) any
applicable Legal Requirement order, writ, injunction, judgment or decree; or
(iii) any Acquired Company Contract or any Contract to which any of the
Management Sellers is a party or by which any of them is bound; or
          (b) give any Person the right to: (i) declare a default or exercise
any remedy under any Acquired Company Contract; (ii) accelerate the maturity or
performance of any Acquired Company Contract; or (iii) cancel, terminate or
modify any Acquired Company Contract.
None of the Acquired Companies or Management Sellers or, to the best of
Management Sellers’ knowledge, HCHK was, is or will be required to make any
filing with or give any notice to, or to obtain any consent or approval from,
any Person in connection with: (a) the execution, delivery

8.



--------------------------------------------------------------------------------



 



or performance of this Agreement; or (b) the consummation of any of the
transactions contemplated by this Agreement.
4.4 Organisation and Qualification
Each Acquired Company and HCHK is duly organised and validly existing under the
laws of its jurisdiction of organisation and has full right and authority to own
and to operate its properties and to carry on its current business. Schedule 5
contains true copies of the articles of incorporation and organisational
regulations of each Acquired Company and HCHK and an original of the excerpt of
the Register of Commerce or equivalent document concerning each Acquired Company
and HCHK as in force on the Signing Date.
4.5 Capital Structure
The Company has the capital set forth in Schedule 5. No further capital,
non-voting stock, convertible or exercisable securities, options, warrants or
similar rights in the Company have been, or will by the Closing Date be, created
or issued or agreed to be issued by the Company. All the Shares to be sold
pursuant to Article 2.1 above have been validly issued and fully paid in.
4.6 Minutes of Shareholders’ Meetings and of Board of Directors’ Meetings
Management Sellers have disclosed to Purchaser true and complete copies of all
the minutes of shareholders’ meetings and directors’ meetings of each of the
Acquired Companies held since 1 January 2005. Neither the shareholders’ meeting
nor the Board of Directors of any of the Acquired Companies have adopted any
material resolutions since 1 January 2005 which are not recorded in these
minutes.
4.7 Financial Statements and Related Information; Bank Accounts
Schedule 1 contains true and complete copies of the consolidated balance sheets
and profit and loss statements of the Acquired Companies as of 31 January of
each of 2005, 2006 and 2007 and as of 31 May 2007 (collectively, the “Financial
Statements”). The Financial Statements: (a) are correct and complete in all
material respects; (b) have been prepared in accordance with the International
Financial Reporting Standards issued by IAS, consistently applied, except for
the Financial Statements as of 31 May 2007 which have been prepared
substantially in accordance with such standards but in accordance with the
Company’s usual management reporting format with respect to presentation;
(c) show a true and fair view of the financial condition of the Acquired
Companies as of the respective dates thereof; and (d) other than the Financial
Statements as of 31 May 2007, have been approved without reservation by
PricewaterhouseCoopers, the Company’s auditors.
In particular, on the dates of the respective Financial Statements, the Acquired
Companies had no more liabilities than those recorded on the relevant balance
sheets (including the notes and/or attachments thereto). The Acquired Companies
have no liabilities (whether accrued or contingent, matured or unmatured, due or
to become due, whether or not required to be reflected in financial statements
in accordance with the International Financial Reporting Standards issued by
IAS, consistently applied) other than those: (a) identified as such in the
“liabilities” column of the Financial Statements dated 31 May 2007 or in the
notes thereto; (b) incurred by the Acquired

9.



--------------------------------------------------------------------------------



 



Companies since 31 May 2007 in the ordinary course of business and consistent
with the Acquired Companies’ past practices; or (c) under the Acquired Company
Contracts that are expressly set forth and identifiable by reference to the text
of such Acquired Company Contracts.
No Person that has ever acted as a distributor, reseller or sales representative
(or in any similar capacity) for any of the Acquired Companies is owed or
entitled to any commission, fee or other compensation from any Acquired Company,
other than commissions, fees or compensation that have become due since 31
May 2007 in the ordinary course of business consistent with past practice and in
accordance with the immediately following sentence. The commissions, fees and
other compensation due (and to become due) to each Person who currently serves
as a distributor, reseller or sales representative (or in any similar capacity)
for any of the Acquired Companies are based on commission percentages not higher
than the commission percentages described in the Disclosure Letter.
As of the date hereof none of the Acquired Companies has, and as of the Closing
none of the Acquired Companies shall have, any outstanding indebtedness for
borrowed money (or any similar indebtedness outstanding).
In addition, the applicable Acquired Company was the sole legal and beneficial
owner of, and had good and valid title to, all assets listed on the balance
sheets set forth in Schedule 1, free and clear of all Encumbrances. The tangible
or intangible assets owned by, and validly licensed or leased or rented to, the
Acquired Companies are (and will continue through the Closing to be) all of the
tangible or intangible assets necessary to enable the Acquired Companies to
conduct their businesses in the manner in which such businesses have been
conducted and are currently being conducted.
None of the Acquired Companies has received any notice, no Management Seller has
received any notice or other communication (whether written or otherwise) and no
Management Seller is aware of any communication, whether written or otherwise,
to any employee of any Acquired Company, in any case indicating that any of the
top ten customers (measured by number of Acquired Company Products ordered in
the three-year period ending 31 January 2007) intends to cease dealing with any
of the Acquired Companies.
Schedule 6 accurately sets forth, with respect to each account and safe deposit
box (or similar arrangement) maintained by or for the benefit of any of the
Acquired Companies at any bank or other financial institution: (a) the name and
location of the institution at which such account, box or arrangement is
maintained; (b) the name in which such account, box or arrangement is maintained
and the account number of such account; (c) a description of such account and
the purpose for which such account is used; and (d) the names of all individuals
authorised to draw on or make withdrawals from or access such account, box or
arrangement.

10.



--------------------------------------------------------------------------------



 



4.8 Business since 31 January 2007
In the period between 31 January 2007 and the Closing Date, each of the Acquired
Companies:
     (a) has conducted its business in the ordinary course and has not made any
unusual Contracts, Contract changes or commitments, and has not sold, assigned
or transferred any material tangible or intangible assets;
     (b) has not incurred any obligation or liability (absolute or contingent),
except current liabilities incurred in the ordinary course of business, and has
not mortgaged, pledged or subjected to an Encumbrance any of its assets, whether
tangible or intangible;
     (c) has not incurred any material interruption or material alteration in
the condition, performance, nature, scope or manner of its business or assets;
and
     (d) has continued to prepare its management financial statements in a
manner consistent with prior practice and has not decided or implemented any
change in the applicable accounting standards and/or principles.
4.9 Permits and Authorisations
Each of the Acquired Companies and HCHK has all the permits and authorisations
which are necessary to carry on its business as presently conducted. The
execution of this Agreement and the consummation of the transactions
contemplated herein will not lead to the automatic termination of any such
permits and authorisations and will not give rise to any right of any competent
authorities or other third parties to terminate such permits and authorisations.
4.10 Claims and Litigation; Compliance with Laws
There are no (and since 31 January 2004 there have not been any) pending (and,
so far as Management Sellers are aware, there are no, and since 31 January 2007
there have not been any, threatened) actions, suits or proceedings against any
of the Acquired Companies or any other Person whose liability any of the
Acquired Companies has or may have retained or assumed, either contractually or
by operation of any Legal Requirement, either in court or before any arbitral
tribunal, administrative board, agency, or commission or other Governmental Body
in any jurisdiction. So far as Management Sellers are aware, no event has
occurred, and no claim, dispute or other condition or circumstance exists, that
will or could reasonably be expected to, give rise to or serve as a basis for
the commencement of any such action, suit or proceeding.
There is no order, injunction, judgment or decree by any court or Governmental
Body against any of the Acquired Companies or any of the assets owned or, so far
as Management Sellers are aware, used by any of the Acquired Companies.
Each of the Acquired Companies is, and each of the Acquired Companies has since
31 January 2004 been, in compliance in all material respects with each Legal
Requirement that is applicable to it or to the conduct of its business or the
ownership of its assets, including all Legal Requirements relating to employment
and labor matters, antitrust and competition law matters, Tax matters,
import/export matters and environmental matters. No event has occurred, and no

11.



--------------------------------------------------------------------------------



 



condition or circumstance exists, that will (with or without notice or lapse of
time) constitute or result in a violation by any of the Acquired Companies of,
or a failure on the part of any of the Acquired Companies to comply with, any
Legal Requirement. Since 31 January 2004, none of the Acquired Companies has
received any notice, no Management Seller has received any notice or other
communication (whether written or otherwise) and no Management Seller is aware
of any communication, whether written or otherwise, to any employee of any
Acquired Company, in any case from any Person regarding any actual or possible
violation of, or failure to comply with, any Legal Requirement.
The representations set forth in the foregoing paragraphs of this Article 4.10
are also applicable to HCHK so far as Management Sellers are aware.
4.11 Corporate Status
No order has been made, resolution passed or meeting convened for the winding-up
of any of the Acquired Companies or HCHK, and there are no proceedings under any
applicable insolvency, reorganisation, or similar laws in any jurisdictions
concerning any of the Acquired Companies or, so far as Management Sellers are
aware, HCHK that can result in a winding-up or reorganisation of any of the
Acquired Companies or HCHK, and no receiver, liquidator, trustee, administrator,
custodian or similar official has been appointed in any jurisdiction in respect
of the whole or any part of the business or assets of any of the Acquired
Companies or, so far as Management Sellers are aware, HCHK.
4.12 Intellectual Property; Products
Schedule 7 accurately lists: (a) each item of Registered IP in which any of the
Acquired Companies has or purports to have an ownership interest of any nature
(whether exclusively, jointly with another Person or otherwise); (b) the
jurisdiction in which such item of Registered IP has been registered or filed
and the applicable registration or application number; and (c) any other Person
that has an ownership interest in such item of Registered IP and the nature of
such ownership interest.
The Acquired Companies own exclusively or, as may be set forth in the Disclosure
Letter, together with the relevant Person designated therein, all right, title
and interest to and in the Acquired Company IP (other than Intellectual Property
Rights or Intellectual Property exclusively licensed to any of the Acquired
Companies, as identified in Part 4.12 of the Disclosure Letter), free and clear
of any Encumbrance. Without limiting the generality of the foregoing:
     (a) any current employee, independent contractor and director of any of the
Acquired Companies that has participated in the development of any Acquired
Company IP (other than Intellectual Property Rights or Intellectual Property
exclusively licensed to any of the Acquired Companies, as identified in
Schedule 7) has executed an agreement that irrevocably assigns all right, title,
and interest in and to such Acquired Company IP to an Acquired Company, and
copies of all such agreements have been provided to Purchaser;

12.



--------------------------------------------------------------------------------



 



     (b) no current or former employee, independent contractor or director of
any of the Acquired Companies or of any affiliate of any of the Acquired
Companies has any claim, right (whether or not currently exercisable) or
interest to or in any Acquired Company IP, nor has any of the Acquired Companies
received any notice, any Management Seller received any notice or other
communication (whether written or otherwise) or any Management Seller become
aware of any communication, whether written or otherwise, to any employee of any
Acquired Company, in any case alleging the existence of such claim, right, or
interest; and
     (c) no funding, facilities, or personnel of any Governmental Body or any
college, university, or other educational institution were used, directly or
indirectly, to develop or create, in whole or in part, any Acquired Company IP.
All Acquired Company IP is valid, subsisting and enforceable. All filings,
payments and other actions required to be made or taken to maintain Registered
IP described in the Disclosure Letter in full force and effect have been made or
taken by the applicable deadline, except for that Registered IP that is
expressly designated on the Disclosure Letter as having been abandoned, allowed
to lapse or rejected. Other than as set forth in Schedule 7, no interference,
opposition, reissue, re-examination, or other proceeding is pending or, so far
as Management Sellers are aware, threatened, in which the scope, validity, or
enforceability of any Acquired Company IP is being or could reasonably be
expected to be contested or challenged.
The Acquired Companies have each taken all reasonable steps to maintain the
confidentiality of and otherwise protect and enforce their rights in all
proprietary information that the Acquired Companies hold, or purport to hold, as
a trade secret.
So far as Management Sellers are aware, no Person has since 31 January 2004
infringed, misappropriated, or otherwise violated, and no Person is currently
infringing, misappropriating or otherwise violating, any Acquired Company IP. No
letter or other written or electronic correspondence has been sent or otherwise
delivered by or to any of the Acquired Companies or any representative of any of
the Acquired Companies regarding any actual, alleged or suspected infringement
or misappropriation of any Acquired Company IP.
None of the Acquired Companies has ever infringed (directly, contributorily, by
inducement or otherwise), misappropriated or otherwise violated any Intellectual
Property Right of any other Person. No infringement, misappropriation, or
similar claim or proceeding is pending or, so far as Management Sellers are
aware, threatened against any Acquired Company (or against any other Person who
is or may be entitled to be indemnified, defended, held harmless, or reimbursed
by an Acquired Company) with respect to such claim or proceeding. None of the
Acquired Companies has since 31 January 2004 received any notice, no Management
Seller has since 31 January 2004 received any notice or other communication
(whether written or otherwise) and no Management Seller is aware of any
communication, whether written or otherwise, to any employee of any Acquired
Company since 31 January 2004, in any case relating to any actual, alleged, or
suspected infringement, misappropriation, or violation by any Acquired Company
or any Company Product of any Intellectual Property Rights of another Person,
including any notice or communication suggesting or offering that an Acquired
Company obtain a license to any Intellectual Property Right of another Person.
Each Acquired Company has all of the Intellectual Property Rights necessary for
the conduct of its business as currently conducted.

13.



--------------------------------------------------------------------------------



 



The Acquired Companies have no obligation to pay any license fees, royalties, or
other consideration to any third party in consideration of the Acquired
Companies’ use or other exploitation of any Acquired Company IP.
Neither the execution, delivery, or performance of this Agreement nor the
consummation of any of the transactions contemplated by this Agreement will,
with or without notice or lapse of time, result in, or give any other Person the
right or option to cause or declare: (a) a loss of, or Encumbrance on, any
Acquired Company IP; (b) a breach of or default under any Acquired Company IP
Contract; (c) the release, disclosure, or delivery of any Acquired Company IP by
or to any escrow agent or other Person; or (d) the grant, assignment, or
transfer to any other Person of any license or other right to interest under,
to, or in any of the Acquired Company IP.
None of the Acquired Companies is or ever was a member or promoter of, a
contributor to, or a participant in any industry standards body, technology
consortium, joint development initiative, or similar organisation or arrangement
that requires or obligates any Acquired Company to grant or offer to any other
Person any license or right to any Acquired Company IP.
No Person has filed before any court or Governmental Body since 31 January 2004
any product liability claim against any Acquired Company in respect of any
Acquired Company Product designed, developed, manufactured, marketed, sold,
supplied, delivered, made available or installed by any of the Acquired
Companies. None of the Acquired Companies has received any notice, no Management
Seller has received any notice or other communication (whether written or
otherwise) and no Management Seller is aware of any communication, whether
written or otherwise, to any employee of any Acquired Company, in any case from
any Person in possession of any Acquired Company Product indicating the
existence or potential existence of any defect in such Acquired Company Product
or the prior repair thereof other than notices and communications relating to:
(a) immaterial defects that can be cured without any material expense; or
(b) defects which have been cured without any material expense.
4.13 Taxes
Each of the Acquired Companies has timely filed all tax returns for all Taxes
required by all Legal Requirements to have been filed, and all such tax returns
are complete and accurate and prepared in compliance with all applicable Legal
Requirements.
None of the tax returns filed by any of the Acquired Companies is disputed by
the tax authorities. So far as Management Sellers are aware, none of the
Acquired Companies is presently the subject of any investigation, audit or other
administrative proceeding in relation to Taxes.
Each of the Acquired Companies has paid in due time all Taxes which have become
due up to (and including) the Closing Date, and there are no due and payable
Taxes that remain unpaid as of the Closing Date. Each Acquired Company has
established substantially adequate provisions for all Taxes that may be assessed
or computed on the results, operations or transactions of such Acquired Company
for all periods prior to the Signing Date, regardless of the financial period
during which such Taxes may become due and payable, and such provisions are in
accordance with applicable Legal Requirements and generally accepted accounting
principles in Switzerland.

14.



--------------------------------------------------------------------------------



 



None of the Acquired Companies has distributed or caused to be distributed any
hidden dividend, nor distributed or granted any other benefit to any Seller or
any other Person which could lead to the imposition of any withholding taxes on
dividends or constructive dividends.
The acquisition of the Shares by Purchaser will not give rise to any adverse Tax
consequences for any of the Acquired Companies.
4.14 Agreements with Third Parties
Schedule 8 contains a complete and accurate list of each Acquired Company
Contract:
     (a) relating to the employment of, or the performance of services by, any
employee of any Acquired Company with an annual base salary in excess of CHF
150,000, or any consultant or independent contractor of any Acquired Company in
respect of services in an amount in excess of CHF 200,000;
     (b) pursuant to which any of the Acquired Companies: (i) is or may become
obligated to make any severance, termination or similar payment to any current
or former employee or director, except for any such payment that is required to
be made by the laws of Switzerland; or (ii) is or may become obligated to make
any bonus or similar payment (other than bonus or similar payments in the
ordinary course of business and consistent with past practice and the standard
terms of employment) to any current or former employee or director;
     (c) relating to the acquisition, transfer, development or sharing of any
material Intellectual Property or Intellectual Property Right;
     (d) pursuant to which any Intellectual Property Rights or Intellectual
Property is licensed to any of the Acquired Companies (other than any
non-customised software that: (A) is so licensed solely in executable or object
code form pursuant to a nonexclusive software license; and (B) is used by the
Acquired Companies solely for their internal business purposes);
     (e) pursuant to which any Person has been granted any license under, or
otherwise has received or acquired any right (whether or not currently
exercisable) or interest in, any Acquired Company IP, other than Acquired
Company Contracts providing for the sale of Acquired Company Products in the
ordinary course of business;
     (f) to which any Governmental Body is a party or under which any
Governmental Body has any rights or obligations, or involving or benefiting any
Governmental Body;
     (g) creating or relating to any partnership or joint venture or any sharing
of revenues, profits, losses, costs or liabilities;
     (h) imposing any restriction on any of the Acquired Companies: (i) to
compete with any other Person; (ii) to acquire any product or other asset or any
services from any other Person, to sell any product or other asset to or perform
any services for any other Person or to transact business or deal in any other
manner with any other Person; (iii) to develop or distribute any technology; or
(iv) to use, exploit, assert, or enforce any Acquired Company IP anywhere in the
world;

15.



--------------------------------------------------------------------------------



 



     (i) creating or involving any agency relationship, distribution arrangement
or other reseller relationship (including any Contract in which another Person
is appointed or authorised to act or serve as a sales representative for any of
the Acquired Companies);
     (j) involving any loan, guaranty, pledge, performance or completion bond or
indemnity or surety arrangement;
     (k) with a sole source supplier to any of the Acquired Companies; or
     (l) that contemplates or involves: (i) the payment or delivery of cash or
other consideration by or to any Acquired Company in an amount or having a value
in excess of CHF 250,000 in the aggregate; or (ii) the performance of services
by or for any Acquired Company having a value in excess of CHF 250,000 in the
aggregate.
True, complete and accurate copies of such Acquired Company Contracts have been
made available by Sellers to Purchaser in the data room (an index of which is
attached as Schedule 9 hereto).
None of the Acquired Companies is (or has since 30 September 1998 been) in
default under, or in breach of, any Acquired Company Contracts and, as far as
Management Sellers are aware, no other party to any Acquired Company Contract is
(or has ever been) in default under, or in breach of, such Acquired Company
Contract, except in any case for defaults or breaches that have been cured
without any material expense. So far as Management Sellers are aware, no event
has occurred, and no circumstance or condition exists, that (with or without
notice or lapse of time) will result in a default under, or breach of, any
Acquired Company Contract. Since 31 January 2004, none of the Acquired Companies
has received any notice, no Management Seller has received any notice or other
communication (whether written or otherwise) and no Management Seller is aware
of any communication, whether written or otherwise, to any employee of any
Acquired Company, in any case regarding any actual violation or breach of, or
default under, any Acquired Company Contract.
4.15 Employment Matters
Schedule 10 contains a complete and accurate list of all existing and already
hired employees of each of the Acquired Companies, including all regular and
temporary employees (“Employees”) as of 31 May 2007 and mentions the base
salary, any other compensation payable (including housing allowances,
compensation payable pursuant to bonus, deferred compensation or commission
arrangements or other compensation), any promises made with respect to changes
or additions to their compensation or benefits and applicable notice of
termination for all such employees as well as a complete and accurate list of
all deferred compensation, incentive compensation severance pay, termination
pay, medical pension or other plan, program or agreement (collectively, the
“Plans”) sponsored, maintained, contributed to or required to be contributed to
by any of the Acquired Companies for the benefit of any Employee.
The terms of the employment agreements of all officers and employees of the
Acquired Companies earning an annual base salary in excess of CHF 200,000, and
the standard terms of the employment agreements of all other employees, have
been disclosed to Purchaser, and there is no agreement or arrangement binding on
any Acquired Company other than those disclosed to

16.



--------------------------------------------------------------------------------



 



Purchaser which would entitle any such employee of any Acquired Company to
receive any payment or benefit or under which any such employee’s rights would
change as a direct consequence of the transaction contemplated in this Agreement
(either alone or upon the occurrence of any additional or subsequent events).
During the two years preceding the Signing Date, there has not been any strike,
work stoppage, lock out or overtime ban which has materially disrupted the
business of any Acquired Company.
There are no strikes, work stoppages, lock outs or other similar actions pending
or threatened between any of the Acquired Companies and any of the Employees; no
labor union or other collective bargaining unit, and no works council or similar
body, represents the Employees as a group in connection with their employment
with any of the Acquired Companies; so far as Management Sellers are aware, no
labor union or other collective bargaining unit, and no works council or similar
body, represents any particular Employee in connection with such Employee’s
employment with any of the Acquired Companies.
None of the Employees is entitled to benefits or advantages which exceed those
provided for by law or by the agreements referred to above. There are no
undertakings made by any of the Acquired Companies to or for the benefit of any
former employees or corporate officers that are still outstanding.
None of the Acquired Companies has undertaken to pay or grant any compensation
or benefits to any Employee (including any corporate officer) or director as a
result of the completion of the purchase of the Shares contemplated hereunder.
None of the Acquired Companies has made any commitment in connection with any
collective dismissal or reorganisation which has not been performed in full, nor
has any of the Acquired Companies made any commitment in connection with any
future collective dismissal or reorganisation.
No executive or key employee employed by any of the Acquired Companies has
declared his or her intention to resign within the three-month period preceding
or following the Signing Date or has resigned during the three-month period
preceding the Signing Date.
4.16 Pensions
All material terms and conditions of the Company’s pension schemes have been
disclosed to Purchaser, and all documents disclosed to Purchaser are true and
complete copies of the relevant originals.
Each Acquired Company has paid in due time all contributions to any of the
Acquired Companies’ pension schemes which have become due up to (and including)
the Closing Date, and there are no due and payable pension scheme contributions
that remain unpaid as of the Closing Date.

17.



--------------------------------------------------------------------------------



 



4.17 Real Estate
The Company does not own, directly or indirectly, any real estate.
Management Sellers have disclosed to Purchaser true and complete copies of all
lease agreements to which any Acquired Company is a party, and none of such
lease agreements has been varied or terminated. No Acquired Company is in breach
of any of the terms of the lease agreements to which it is a party.
None of the Acquired Companies has received any notice, no Management Seller has
received any notice or other communication (whether written or otherwise) and no
Management Seller is aware of any communication, whether written or otherwise,
to any employee of any Acquired Company, in any case from a Governmental Body or
civic organisation that alleges that any Acquired Company is not in compliance
with any Legal Requirement relating to pollution or protection of human health
or the environment, and, so far as Management Sellers are aware, there are no
circumstances that may prevent or interfere with such Acquired Company’s
compliance with any such Legal Requirement in the future.
4.18 Ownership of Subsidiaries
All of the Subsidiaries are disclosed in Schedule 14 and are owned in accordance
with the information disclosed therein. No further capital, non-voting stock,
convertible or exercisable securities, options, warrants or similar rights in
any of the Subsidiaries have been, or will by the Closing Date be, created or
issued or agreed to be issued.
The shares of the Subsidiaries are free and clear of all Encumbrances.
So far as Management Sellers are aware, no order has been made, resolution
passed or meeting convened for the winding-up of any of the Subsidiaries and
there are no proceedings under any applicable insolvency, reorganisation, or
similar laws in any jurisdictions concerning the Subsidiaries that can result in
a winding-up or reorganisation of any of the Subsidiaries, and no receiver,
liquidator, trustee, administrator, custodian or similar official has been
appointed in any jurisdiction in respect of the whole or any part of the
business or assets of any of the Subsidiaries.
None of the Acquired Companies owns, beneficially or otherwise, any shares or
other securities of or any direct or indirect equity interest in, or is
obligated to make any future investment in or capital contribution to, any
corporation, partnership, joint venture, firm or other enterprise or entity.
The Company’s ownership of HCHK as set forth in the Disclosure Letter is free
and clear of all Encumbrances. None of the Acquired Companies controls HCHK or
has, or has guaranteed, any obligation or liability (whether accrued or
contingent, matured or unmatured, due or to become due, whether or not required
to be reflected in financial statements in accordance with the International
Financial Reporting Standards issued by IAS, consistently applied) relating to
HCHK.

18.



--------------------------------------------------------------------------------



 



4.19 Insurance
All current material insurance policies relating to the assets and business of
the Company have been disclosed to Purchaser. All premiums due in respect of
such policies have been paid and, so far as Management Sellers are aware, each
of such policies is in full force and effect.
No material claims have been made under any current insurance policies during
the two years preceding the Signing Date, and no such claim is outstanding.
4.20 Brokers
No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission from any Acquired Company in connection with the
transactions contemplated by this Agreement.
4.21 Accurate and Complete Disclosure
To the best of Management Sellers’ knowledge, all documents which have been
provided to Purchaser by or on behalf of any of the Acquired Companies or
Management Sellers are accurate and complete in all material respects. The
information provided by Management Sellers and the Company in the Information
Memorandum, management presentations, data room, Disclosure Letter and Schedules
to this Agreement is accurate in all material respects and does not contain any
material misrepresentation or material omission. The documents provided by
Management Sellers and the Company in the data room (as listed on the index
attached as Schedule 9 hereto) are complete in all material respects. Without
limiting the generality of the foregoing, Management Sellers guarantee that, to
the extent that only samples or standard agreements have been made available to
Purchaser, the corresponding agreements which have been executed by the
applicable Acquired Company do not deviate in any material respect from the
samples or standard agreements provided to Purchaser.
ARTICLE 5
Representations And Warranties Of Financial Sellers And Seller 10
Financial Sellers and Seller 10 shall give and assume exclusively the
representations and warranties set out in this Article 5, to the exclusion of
any further representations or warranties.
Financial Sellers and Seller 10 represent and warrant as of the Closing Date
and, unless otherwise specified, the Signing Date as follows, it being specified
that such representations and warranties are given severally and separately (as
opposed to jointly and severally) by each of the Financial Sellers and Seller 10
in respect of their/his own position and of the Shares owned by them/him:

19.



--------------------------------------------------------------------------------



 



5.1 Authority and Enforceability
This Agreement constitutes the legal, valid and binding obligations of each of
the Financial Sellers and Seller 10, enforceable in accordance with its terms.
No proceedings are pending or threatened against any of the Financial Sellers or
Seller 10 in respect of any seizure of assets, bankruptcy, appointment of a
receiver or similar action, and neither Financial Sellers nor Seller 10 will
become insolvent as a result of the completion of the transactions contemplated
hereunder. Neither Financial Sellers nor Seller 10 are entering this Agreement
with the intent to hinder, delay or defraud any third party creditor.
5.2 Ownership
Each of the Financial Sellers and Seller 10 is the sole legal and beneficial
owner of, and has good and valid title to, his corresponding number of Shares A
or, as applicable, Shares B, as set out in Schedule 2 hereto, free and clear of
all Encumbrances. Each of the Financial Sellers and Seller 10 has full right and
capacity to enter into and to perform their/his obligations under this
Agreement, including to transfer and sell such good and valid title to such
Shares A or, as applicable, Shares B to Purchaser.
Upon delivery of the share certificates representing the relevant Shares A and,
as applicable, Shares B held by each of the Financial Sellers and Seller 10, and
subject to the payment of the Purchase Price by Purchaser, Purchaser will
receive good and valid title to the Shares A and, as applicable, Shares B, free
and clear of all Encumbrances.
Each of the Financial Sellers and Seller 10 has validly waived its or his
statutory pre-emptive right to purchase the Shares sold by the other Sellers
under this Agreement.
5.3 No Conflict
The execution of this Agreement by each of the Financial Sellers and Seller 10
does not, and the consummation of the transactions contemplated hereby by each
of the Financial Sellers and Seller 10 will not, directly or indirectly
contravene, conflict with or violate (a) any applicable Legal Requirement order,
writ, injunction, judgment or decree or (b) any Contract to which such Financial
Seller or Seller 10 is a party or by which it/he is bound.
None of the Financial Sellers or Seller 10 was, is or will be required to make
any filing with or give any notice to, or to obtain any consent or approval
from, any Person in connection with: (a) the execution, delivery or performance
of this Agreement; or (b) the consummation of any of the transactions
contemplated by this Agreement.

20.



--------------------------------------------------------------------------------



 



ARTICLE 6
Representations And Warranties Of Purchaser
Purchaser represents and warrants as of the Closing Date and as of the Signing
Date as follows:
6.1 Authority and Enforceability
This Agreement constitutes the legal, valid and binding obligations of
Purchaser, enforceable in accordance with its terms.
No proceedings are pending or threatened against Purchaser in respect of any
seizure of assets, bankruptcy, appointment of a receiver or similar action, and
Purchaser will not become insolvent as a result of the completion of the
transactions contemplated hereunder. Purchaser is not entering this Agreement
with the intent to hinder, delay or defraud any third party creditor.
6.2 Legal and Authorised Transactions
The execution of this Agreement by Purchaser does not, and the consummation of
the transactions contemplated hereby will not, violate any provision of the
articles of association and by-laws of Purchaser or any agreement to which
Purchaser is a party.
The execution of this Agreement by Purchaser and the consummation of the
transactions contemplated hereby have been duly authorised by its Board of
Directors.
6.3 No Conflict
The execution of this Agreement by Purchaser does not, and the consummation of
the transactions contemplated hereby by Purchaser will not, directly or
indirectly contravene, conflict with or violate (a) any applicable Legal
Requirement order, writ, injunction, judgment or decree or (b) any Contract to
which Purchaser is a party or by which it is bound.
With the exception of filings with, notices to and consents or approvals from
applicable Governmental Bodies, Purchaser was not, is not and will not be
required to make any filing with or give any notice to, or to obtain any consent
or approval from, any Person in connection with: (a) the execution, delivery or
performance of this Agreement; or (b) the consummation of any of the
transactions contemplated by this Agreement.
6.4 Financing
Purchaser has all funds necessary to finance itself the payment of the entire
Purchase Price, whether exclusively by its own means or with a partial external
financing available to Purchaser, and Purchaser does not need to use in any
manner whatsoever, for the financing of the acquisition contemplated hereunder,
any funds or assets of the Company or any substance of the Company that is
currently existing, not necessary for the business operations and available for
distribution pursuant to applicable Swiss corporate law.

21.



--------------------------------------------------------------------------------



 



ARTICLE 7
Remedies
7.1 Notice of Claim
Purchaser may make a claim (a “Claim”):
     (a) against Management Sellers, in case of breach of: (i) any
representations and/or warranties set out in Article 4 above (including the
Specified Representations); or (ii) any of the covenants or undertakings
contained in Article 8 below to the extent expressly agreed to or made by such
Management Sellers; or
     (b) against Financial Sellers and/or Seller 10, in case of breach of:
(i) any representations and/or warranties set out in Article 5 above; or
(ii) any of the covenants or undertakings contained in Article 8 below to the
extent expressly agreed to or made by such Financial Sellers and/or Seller 10.
Similarly, Sellers may make a Claim against Purchaser under this Agreement in
case of breach of: (i) any representations and/or warranties set out in
Article 6 above; or (ii) any of the covenants or undertakings contained in
Article 8 below to the extent expressly agreed to or made by Purchaser.
Purchaser shall make a Claim under Article 7.1(a) hereof by notifying the
Sellers’ Representative in writing and under Article 7.1(b) hereof by notifying
the applicable Financial Seller or Seller 10 in writing and, in any case,
describing in such notice (a “Claim Notice”) the breach to which the Claim
Notice relates and providing a non-binding, preliminary and good faith estimate
of the amount of any damages or losses suffered by Purchaser or any of the
Acquired Companies as a consequence of such breach (the “Claimed Amount”). A
Seller shall make a Claim by notifying Purchaser in writing and describing in
its claim the breach to which the claim relates and providing a non-binding,
preliminary and good faith estimate of the amount of any damages or losses
suffered by the relevant Seller(s) as a consequence of such breach. The notified
Party(ies) shall then have the opportunity to remedy such breach within 60 days
from receipt of the Claim.
Within 60 days after receipt of a Claim Notice with respect to a Claim under
Article 7.1(a), the Sellers’ Representative shall deliver to Purchaser a written
response (the “Response Notice”) in which the Sellers’ Representative:
(a) describes whether, and to what extent, the breach specified in such Claim
Notice has been remedied by Sellers; and (b) either: (i) agrees that the full
Claimed Amount (or if the full Claimed Amount exceeds the amount held in the
Indemnity Escrow Account, then the entire amount held in the Indemnity Escrow
Account) may be released from the Indemnity Escrow Account to Purchaser;
(ii) agrees that part, but not all, of the Claimed Amount may be released from
the Indemnity Escrow Account to Purchaser; or (iii) indicates that no part of
the Claimed Amount may be released from the Indemnity Escrow Account to
Purchaser. If the Sellers’ Representative agrees that any part of the Claimed
Amount is to be released from the Indemnity Escrow Account, the Seller’s
Representative shall promptly instruct the Indemnity Escrow Agent to release
such amount to Purchaser. If the Response Notice is delivered in accordance with
clause “(b)(ii)” or “(b)(iii)” of the preceding sentence, the Response Notice
shall also contain a brief description in reasonable detail of the facts and
circumstances

22.



--------------------------------------------------------------------------------



 



supporting the Sellers’ Representative’s claim that only a portion or no part of
the Claimed Amount may be released from the Indemnity Escrow Account, as the
case may be. The contested portion of any Claim shall be resolved in accordance
with Article 12.2. Any disputes with respect to any Claims against any Financial
Seller, Seller 10 or Purchaser shall be resolved in accordance with Article
12.2.
The Parties specifically agree to exclude the application of Article 201 of the
Swiss Code of Obligations (Notification of Defects).
7.2 Consequences of Breach
In case of a breach of a representation, warranty, covenant or undertaking by
any Party(ies) that is not fully remedied within the 60-day period referred to
in Article 7.1 above, the breaching Party(ies) shall have an obligation to fully
indemnify the Party(ies) making the applicable Claim for the damage or loss
incurred by such Party(ies) making the applicable Claim (or, in the case
Purchaser makes a Claim, for the damage or loss incurred by Purchaser or any of
the Acquired Companies) as a result of such breach (such damage or loss:
(a) being computed as the amount by which the actual situation differs from the
situation that would have prevailed in the absence of such breach; and (b) to
include, among others, as the case may be: (i) lost profits; (ii) reduction in
price; and (iii) other damage or loss caused by such breach), subject to the
limitations set out in Article 7.4 below.
In computing the amount of the damage or loss, any insurance proceeds paid in
full or partial coverage of such damage and any increase in insurance costs and
payment of deductibles, as well as the net tax impact that such a loss or damage
or such indemnification payment may have on the financial condition of the
Company or the Party(ies) concerned, e.g. by way of the tax deduction which the
relevant Company or the Party(ies) may benefit from due to the occurrence of the
damage or by way of income recognition, shall be taken into consideration (it
being understood that: (a) in no event shall Purchaser or any Acquired Company
be required to make a claim under any insurance policy prior to making a claim
against the Indemnity Escrow Account or any Seller in respect of any matter for
which indemnification might be available hereunder; and (b) the reservation in
clause “(a)” of this sentence does not relieve Purchaser or the Acquired
Companies from the duty of making a claim under a relevant insurance policy of
an Acquired Company to the extent that: (i) such insurance policy was in effect
as of or prior to the Closing; and (ii) the conditions to recovery under such
policy are met).
If any amount is paid by one Party to the other Party(ies) pursuant to this
Article 7 in respect of any breach of representation or warranty, then to the
extent that the indemnified Party(ies) later recover(s) in respect of such
matter any amount from a third party (other than insurance proceeds) which, when
added to the indemnification payment received pursuant to this Article 7,
exceeds the amount of the damage or loss (calculated in accordance with the
foregoing paragraphs of this Article 7.2), the indemnified Party(ies) will
promptly pay to the other Party(ies) the amount by which such excess exceeds all
costs incurred by the indemnified Party(ies) in recovering such amounts from
such third party. Purchaser will, upon request of the Sellers’ Representative,
deliver to the Sellers’ Representative, and the Sellers’ Representative will,
upon request of Purchaser, cause to be delivered to Purchaser, copies of all
relevant and material correspondence with the third party from whom such
recovery was obtained, in each

23.



--------------------------------------------------------------------------------



 



case so long as: (a) the Sellers’ Representative or Purchaser, as the case may
be, agrees to treat such information as confidential; and (b) the Sellers’
Representative or Purchaser, as the case may be, is not prohibited by such third
party or by any Governmental Body from disclosing such information.
7.3 Term of Warranties and Representations
Except with respect to a Specified Representation, a Claim made by Purchaser
pursuant to Article 7.1(a)(i) or a Claim made by a Seller against Purchaser
pursuant to Article 7.1 may be validly made only until the date which is the
first anniversary of the Closing Date (it being understood that a Claim made
prior to the first anniversary of the Closing Date shall survive until such time
as such Claim is fully and finally resolved).
A Claim made with respect to the Specified Representations set forth in Articles
4.1, 4.2 and 4.5 and in the fourth paragraph of Article 4.7 pursuant to
Article 7.1(a)(i) and a Claim made with respect to Article 7.1(b)(i) may be
validly made only until the date which is the third anniversary of the Closing
Date (it being understood that such a Claim made prior to the third anniversary
of the Closing Date shall survive until such time as such Claim is fully and
finally resolved).
A Claim made pursuant to Article 7.1(a)(i) with respect to the Specified
Representations set forth in Article 4.13 may be validly made only until the
date which is the expiration date of the statute of limitation for claims in
respect of Taxes (it being understood that such a Claim made prior to this
expiration date shall survive until such time as such Claim is fully and finally
resolved).
A Claim made pursuant to Article 7.1(a)(ii) or Article 7.1(b)(ii) may be validly
made at any time following the Closing Date (it being understood that nothing in
this sentence shall be deemed to constitute an extension of any specific
duration of any relevant covenant set forth in the respective provisions of
Article 8).
The Parties specifically agree that this section replaces and excludes Articles
201 (Notification of Defects) and 210 (Statute of Limitation) of the Swiss Code
of Obligations.
7.4 Limitations of Liability
     7.4.1 In General
The relevant Seller(s) shall not be liable for, and Purchaser shall not be
entitled to bring, any Claim under or in connection with this Agreement if and
to the extent that:
          (a) the matter to which the Claim relates was disclosed in the
Disclosure Letter (not including by virtue of any general references to the data
room) or in the Schedules to this Agreement; or
          (b) the Claim results from or is increased by the passing of, or any
change in, after the Closing Date, any Legal Requirement of any Governmental
Body.
Except as specified in the preceding sentence, the representations and
warranties made by Sellers, the covenants and undertakings of Sellers, and the
rights and remedies that may be

24.



--------------------------------------------------------------------------------



 



exercised by Purchaser, shall not be limited or otherwise affected by or as a
result of any information furnished to, or any investigation made by or
knowledge of, Purchaser.
The Parties agree that this section replaces and excludes Article 200 of the
Swiss Code of Obligations (Defects known to the Buyer).
     7.4.2 De Minimis Amounts
Except with respect to the Specified Representations, none of the relevant
Management Sellers shall be liable for, and Purchaser shall not be entitled to
bring, any Claim pursuant to Article 7.1(a)(i) unless:
          (a) the aggregate amount of all damages or losses incurred by
Purchaser or any of the Acquired Companies in connection with breaches of the
representations and warranties referred to in Article 7.1(a)(i) exceeds CHF
500,000 or its equivalent in any other currency; and
          (b) the amount of the specific item of damage or loss incurred by
Purchaser or any of the Acquired Companies in connection with a particular
breach of a representation and warranty (and/or series of representations and
warranties relating to the same underlying facts or circumstances) referred to
in Article 7.1(a)(i) exceeds CHF 10,000.
     7.4.3 Cap of Liability
Purchaser’s aggregate Claims against any of the Sellers shall be limited as
follows:
          (a) subject to clause “(b)” of this sentence with respect to the
Specified Representations (other than the representation contained in the fourth
paragraph of Article 4.7), Purchaser’s sole monetary recourse for Claims made
pursuant to Article 7.1(a)(i) shall be to the Indemnity Escrow Account; and
          (b) the maximum liability of any Management Seller for Claims made
with respect to the Specified Representations (other than the representation
contained in the fourth paragraph of Article 4.7) and of any Financial Seller
and Seller 10 for Claims made pursuant to Article 7.1(b)(i) shall correspond, in
respect of each liable Seller, to 100% of the part of the Purchase Price
received by such Seller.
For the avoidance of doubt, the Parties agree that there is no liability cap
with respect to breaches of covenants or undertakings contained in this
Agreement.
7.5 Procedure with Third Parties and Authorities
If any authorities or other third parties raise claims against Purchaser or any
Acquired Company and such claims might give rise to a Claim by Purchaser or if
the Company in connection with a breach of any representation, warranty,
covenant or undertaking has to enforce any rights or claims against authorities
or other third parties, such claims (and any related) proceedings and/or
negotiations, shall, at Purchaser’s option, be controlled by Purchaser.
Purchaser shall keep the Sellers’ Representative reasonably informed as to the
status of (and any material developments

25.



--------------------------------------------------------------------------------



 



in) such claims, proceedings and/or negotiations that are controlled by
Purchaser. Purchaser shall have the right to settle, adjust or compromise such
claim, proceeding and/or negotiation without the consent of any other Person;
provided, however, that: (a) if Purchaser intends to seek indemnification
hereunder with respect to such claim, proceeding or negotiation, Purchaser shall
consult with the Sellers’ Representative prior to effecting any such settlement,
adjustment or compromise; and (b) if Purchaser settles, adjusts or compromises
any such claim, proceeding and/or negotiation without the consent of the
Sellers’ Representative, such settlement, adjustment or compromise shall not be
conclusive evidence of the amount of losses or damages incurred by Purchaser in
connection with such claim, proceeding or negotiation (it being understood that:
(i) if Purchaser seeks indemnification from Sellers with respect to such claim,
proceeding or negotiation, any arbitrator(s) selected to resolve a dispute
relating to the amount, if any, of damage or loss due to Purchaser in connection
with such indemnification claim shall consider all evidence presented by the
Parties, including evidence relating to the quality and intensity with which the
defense of such claim, proceeding or negotiation was conducted and whether the
conduct of such defense was affected in any way by Purchaser’s existing or
anticipated relationship with the third-party claimant; and (ii) if Purchaser
requests that the Sellers’ Representative consent to a settlement, adjustment or
compromise, the Sellers’ Representative shall not unreasonably withhold or delay
such consent).
7.6 Fraud
The Parties specifically agree that Article 199 (Garantie Exclue) of the Swiss
Code of Obligations applies and that the limitations contained in this Article 7
shall not apply in the case of fraud as contemplated by said Article 199.
ARTICLE 8
Covenants
8.1 Confidentiality and Public Statements
Subject to the last sentence of the immediately following paragraph, Sellers and
the Sellers’ Representative will keep, and will cause their advisers and
employees to keep, the terms of this Agreement strictly confidential, except as
otherwise required by applicable law, by any applicable stock exchange
regulations and/or by any competent authority; provided, however, that the
representative of Financial Sellers shall be authorised to provide relevant
information regarding the terms of this Agreement to the beneficiaries of
Financial Sellers as long as such beneficiaries are informed of the provisions
of this Article 8.1 and agree to abide by the terms hereof with respect to such
information.
The Parties shall agree on the contents of the initial public announcement to be
made with respect to the transaction and the object contemplated by this
Agreement. Purchaser shall consult with the Sellers’ Representative regarding
the contents of any public announcement made by Purchaser with respect to the
transaction and the object contemplated by this Agreement. Notwithstanding
anything to the contrary contained in this Agreement: (a) Purchaser shall not be
required to consult with the Sellers’ Representative or Sellers regarding

26.



--------------------------------------------------------------------------------



 



any disclosure in any filings made by Purchaser with the United States
Securities and Exchange Commission; and (b) neither Party shall be required to
obtain the consent of, or to consult with, any other Person with respect to any
disclosure relating to the transaction and the object contemplated by this
Agreement if (and only to the extent that) such disclosure is not more expansive
than or inconsistent with prior disclosures made in accordance with this
Article 8.l.
On and at all times after the Closing Date, each Seller shall keep strictly
confidential, and shall not use or disclose to any other Person, any non-public
document or other information in such Seller’s possession that relates directly
or indirectly to the business of any of the Acquired Companies.
The covenants of the Parties set forth in the first two paragraphs of this
Article 8.1 shall be valid and enforceable for a period of three years after the
Closing Date.
8.2 Covenant not to Compete
Each Management Seller undertakes not to engage or participate, and not to be or
become an officer, director, shareholder (except for a passive shareholding not
exceeding 5% in a publicly listed company), owner, employee, representative,
consultant or advisor of, for or to any Person that engages or participates,
whether directly or indirectly, in any activities that may be competing with or
harmful to the business that is conducted by the Acquired Companies (including
the product roadmap in the current field of business), including launching or
causing the launching of any products that may compete with the products that
are being developed in the current field of business, manufactured and/or sold
by the Acquired Companies, anywhere in the world.
Seller 10 undertakes not to engage or participate, and not to be or become an
officer, director, shareholder (except for a passive shareholding not exceeding
5% in a publicly listed company), owner, employee, representative, consultant or
advisor of, for or to any Person that engages or participates, whether directly
or indirectly, in any activities that may be competing with or harmful to the
business that is currently conducted by the Acquired Companies (including the
product roadmap in the current field of business), including launching or
causing the launching of any products that may compete with the products that
are currently being developed in the current field of business, manufactured
and/or sold by the Acquired Companies, anywhere in the world.
Each Management Seller and Seller 10 undertakes not to: (a) hire any individual
who is (or was) an employee of any of the Acquired Companies at any time from
the date hereof through the Closing Date; (b) hire any individual who is (or
was) a consultant or independent contractor of any of the Acquired Companies at
any time from the date hereof through the Closing Date to the extent that such
hiring will interfere in any material respect with, or will have an adverse
impact in any material respect on, the business of any of the Acquired
Companies; (c) directly or indirectly, personally or through others, encourage,
induce, attempt to induce, solicit or attempt to solicit (on such Seller’s own
behalf or on behalf of any other Person) any such individual to leave his or her
employment, consulting or independent contractor relationship with any of the
Acquired Companies; (d) directly or indirectly, personally or through others,
interfere or attempt to interfere with the relationship of any of the Acquired
Companies with any Person that: (i) is a

27.



--------------------------------------------------------------------------------



 



customer (or, based upon preliminary or other negotiations between an Acquired
Company and such Person prior to the Closing, is expected to become a customer)
of any of the Acquired Companies; or (ii) has a business relationship (or, based
upon preliminary or other negotiations between an Acquired Company and such
Person prior to the Closing, is expected to have a business relationship) with
any of the Acquired Companies; or (e) intentionally libel, slander or disparage
Purchaser or any of Purchaser’s affiliates (including the Acquired Companies) in
any manner that is or (or could reasonably be expected to be) harmful to
Purchaser or any such affiliate or to the business, business reputation or
personal reputation of Purchaser or any such affiliate.
Financial Sellers shall ensure that no current employee or representative of
Montagu Private Equity LLP (or any of its affiliates) that is or has been an
employee or director of any Acquired Company directly or indirectly takes (or
requests, advises or causes any other Person to take) any of the actions
described in clauses “(a)” through “(e)” of the immediately preceding paragraph.
The covenants of Sellers set out in this Article 8.2 shall be valid and
enforceable for a period of three years after the Closing Date.
8.3 Conduct of Business
Management Sellers shall secure that, from the Signing Date until the Closing
Date:
     (a) each of the Acquired Companies conducts its business and operations in
the ordinary course and consistent with past practice and uses reasonable
efforts to preserve intact its current business organisation, keep available the
services of its current officers and employees and maintain its relations and
good will with all suppliers, customers, landlords, creditors, employees and
other Persons having business relationships with such Acquired Company;
     (b) no action and/or decision (in particular regarding investments,
disposals, employment of personnel and/or appointment of agents) which could
have a material effect on the Acquired Companies’ business, assets, liabilities
or financial situation be taken without prior written approval of Purchaser
(which shall not be unreasonably withheld or delayed);
     (c) the Acquired Companies do not sell, transfer or otherwise dispose of
assets other than the sale of inventory in the ordinary course and consistent
with past practice;
     (d) the Acquired Companies do not enter into, or permit any of the assets
owned or used by it to become bound by, any Contract other than in the ordinary
course and consistent with past practice or amend or prematurely terminate, or
waive any material right or remedy under, any Contract to which it is a party;
     (e) the Acquired Companies do not incur or assume any new debt or liability
or subject any of their properties or assets to any new lien other than in the
ordinary course and consistent with past practice;
     (f) none of the Acquired Companies declares, accrues, sets aside or pays
any dividend or makes any other distribution in respect of any shares or other
securities, or repurchase, redeems or otherwise reacquires any shares or other
securities;

28.



--------------------------------------------------------------------------------



 



     (g) none of the Acquired Companies sells, issues or authorises the issuance
of: (i) any shares or other security; (ii) any option or right to acquire any
shares (or cash based on the value of shares) or other security; or (iii) any
instrument convertible into or exchangeable for any shares (or cash based on the
value of shares) or other security;
     (h) none of the Acquired Companies amends or permits the adoption of any
amendment to such Acquired Company’s organisational documents, or effects or
permits such Acquired Company to become a party to any acquisition transaction,
recapitalisation, reclassification of shares, stock split, reverse stock split
or similar transaction;
     (i) none of the Acquired Companies forms any subsidiary or acquires any
equity interest or other interest in any other Person;
     (j) none of the Acquired Companies makes, without prior written approval of
Purchaser (which shall not be unreasonably withheld or delayed), any capital
expenditure, except for (i) budgeted capital expenditures in the range of CHF
750,000 to be made in connection with the current expansion plans of the Company
and/or (ii) capital expenditures that, when added to all other capital
expenditures made on behalf of the Acquired Companies, from the Signing Date
until the Closing Date do not exceed CHF 500,000;
     (k) none of the Acquired Companies lends money to any Person (except that
each of the Acquired Companies may make routine travel advances and salary
advances — covered by the relevant employee’s salary entitlement — to current
employees of such Acquired Company, and usual advance payments to suppliers to
cover purchase of materials, all in the ordinary course of business consistent
with past practices);
     (l) none of the Acquired Companies: (i) changes the collective status of
its employees; (ii) establishes, adopts, amends or terminates any Plan;
(iii) pays any bonus or makes any profit-sharing payment, cash incentive payment
or similar payment, other than commissions paid in the ordinary course of
business and consistent with past practices; (iv) increases the amount of the
wages, salary, commissions, fringe benefits or other compensation (including
equity-based compensation, whether payable in cash or otherwise) or remuneration
payable to any of its directors, officers or employees; or (v) hires or makes an
offer to hire any new employee with an annual base salary in excess of CHF
100,000 without prior written approval of Purchaser (which shall not be
unreasonably withheld or delayed);
     (m) none of the Acquired Companies changes any of its methods of accounting
or accounting practices in any material respect;
     (n) none of the Acquired Companies makes any Tax election;
     (o) none of the Acquired Companies commences or settles any legal
proceeding without prior written approval of Purchaser (which shall not be
unreasonably withheld or delayed); and
     (p) none of the Acquired Companies shall agree or commit to take any of the
actions described in clauses “(c)” through “(o)” above.

29.



--------------------------------------------------------------------------------



 



Sellers shall inform Purchaser as soon as possible of any circumstances of which
any Sellers become aware during the period from the Signing Date through the
Closing Date, which would render any of the representations and/or warranties
contained in Article 4 or Article 5 incomplete or incorrect.
8.4 Access and Investigation
During the period from the Signing Date through the Closing Date, upon
reasonable advance notice, Management Sellers shall cause the Company to provide
Purchaser with reasonable access to the Acquired Companies’ personnel and assets
and to all existing books, records, Tax returns, work papers and other documents
and information relating to the Acquired Companies, in each case for reasonable
purposes, including preparing for integration and for the purpose of reviewing
and understanding the financial performance and condition of the Acquired
Companies. Purchaser shall conduct the activities referred to in this
Article 8.4 in a manner that will not interfere in any material respect with or
disrupt in any material respect the business of the Acquired Companies.
8.5 Reasonable Efforts
Each Party shall use all reasonable efforts to file, and Management Sellers
shall cause the Company to file, as soon as practicable after the Signing Date,
all notices, reports and other documents required to be filed by such Party with
any Governmental Body with respect to the transactions contemplated by this
Agreement, and to submit promptly any additional information requested by any
such Governmental Body.
The Parties shall, and Management Sellers shall cause the Company to, respond as
promptly as practicable to any inquiries or requests received from any
Governmental Body for additional information or documentation and promptly
inform the other Parties of any communication to or from any Governmental Body
regarding the transactions contemplated by this Agreement. Except as may be
prohibited by any Governmental Body or by any Legal Requirement, each Seller
shall, to the extent that any of the items in clauses “(a)” through “(d)” of
this sentence are applicable to such Seller: (a) consult with Purchaser prior to
taking a position with respect to any such filing; (b) permit Purchaser to
review and discuss in advance, and consider in good faith the views of Purchaser
in connection with, any analyses, appearances, presentations, memoranda, briefs,
white papers, arguments, opinions and proposals before making or submitting any
of the foregoing to any Governmental Body by or on behalf of any Seller in
connection with any Legal Proceeding related to this Agreement or the
transactions contemplated hereby; (c) coordinate with Purchaser in preparing and
exchanging such information; and (d) promptly provide Purchaser (and its
counsel) with copies of all filings, notices, analyses, presentations,
memoranda, briefs, opinions, proposals and other submissions made or submitted
by such Seller with or to any Governmental Body related solely to this Agreement
or the transactions contemplated hereby.
The Parties shall use commercially reasonable efforts to take, or cause to be
taken, all actions necessary to consummate the transactions contemplated by this
Agreement.

30.



--------------------------------------------------------------------------------



 



8.6 Merger Clearance
Provided that Sellers comply with Article 8.5 and with the next sentence in this
Article 8.6, the merger clearance filings referred to in Articles 9.1, 9.2 and
9.3 shall be made by Purchaser as soon as practicable (and, subject to the
proviso at the beginning of this sentence, in any event within ten days) after
the Signing Date (or the next business day if said 10th day is not a business
day in the applicable jurisdiction). In order to ensure that the relevant
conditions precedent are fulfilled as soon as reasonably practicable, Sellers
undertake to provide Purchaser promptly with all reasonable assistance and
information that is requested by Purchaser in order to obtain merger control
related clearance.
Purchaser shall: (i) promptly provide the Sellers’ Representative with copies of
all material relevant correspondence, documents or other communications received
by Purchaser from, or sent by Purchaser to, the German Federal Cartel Office
(“FCO”) with respect to the transaction contemplated by this Agreement, with the
exception of correspondence, documents or other communications (or portions
thereof) that Purchaser determines in good faith contain sensitive information
of Purchaser or its affiliates, which correspondence, documents or other
communications need not be provided to the Sellers’ Representative; (ii) inform
the Sellers’ Representative of any meetings proposed between the FCO and
Purchaser and, except to the extent prohibited by the FCO, give Sellers the
opportunity to attend such meetings with the authorities; and (iii) incur the
costs in connection with the filing of the transaction with the FCO (excluding
the Sellers’ own costs).
Purchaser must notify the Sellers’ Representative of the satisfaction of either
of the conditions precedent set forth in Article 9.1, Article 9.2 or Article 9.3
within two days of Purchaser becoming aware that such condition has been
satisfied.
Notwithstanding anything to the contrary contained in this Article or elsewhere
in this Agreement, neither Purchaser nor any of its affiliates shall have any
obligation under this Agreement: (a) to divest or agree to divest (or cause any
of its subsidiaries or any of the Acquired Companies to divest or agree to
divest) any of its respective businesses, product lines or assets, or to take or
agree to take (or cause any of its subsidiaries or any of the Acquired Companies
to take or agree to take) any other action or agree (or cause any of its
subsidiaries or any of the Acquired Companies to agree) to any limitation or
restriction on any of its respective businesses, product lines or assets; or
(b) to contest any action taken or proceeding instigated by any Governmental
Body relating to the transactions contemplated by this Agreement.
8.7 No Distribution of Substance
Purchaser undertakes not to accomplish, whether directly or indirectly through
the Company, any act or other transaction that could qualify as a partial
indirect liquidation within the meaning of the applicable circular letter and
practice of the competent tax authorities, including (without limitation) any
distribution of a dividend by the Company, any merger of the Company with
Purchaser or any affiliate of Purchaser, any pledge of assets of the Company as
collateral for a financing granted to Purchaser or any affiliate of Purchaser,
for a period of five years from the Closing Date, in any case solely to the
extent that any such act or other transaction would result in an adverse tax
liability to any Seller.

31.



--------------------------------------------------------------------------------



 



8.8 Ordinary Shareholders’ Meeting of the Company
Purchaser undertakes to hold the ordinary shareholders’ meeting of the Company
no later than 31 July 2008 and to grant full and complete discharge, until and
including the Closing Date, to the resigning directors of the Company in
accordance with Article 3.4 above.
ARTICLE 9
Conditions Precedent
Subject to the termination rights of the Parties set forth in Article 10, the
obligations of Purchaser to consummate the transaction contemplated by this
Agreement are subject to the satisfaction (or waiver by Purchaser), at or prior
to the Closing, of each of the following conditions:
9.1 German Merger Clearance
Any of the following alternative conditions is satisfied or waived by Purchaser:
     (a) during the initial investigation (Vorprüfverfahren) the FCO has
notified Purchaser or Sellers that the merger control procedure has been
terminated, either because the requirements for a prohibition of the transaction
as laid down in section 36(1) of the Act against Restraints of Competition
(Gesetz gegen Wettbewerbsbeschränkungen, “GWB”) are not fulfilled or because the
transaction does not constitute a notifiable transaction; or
     (b) the waiting period of one month from submission of a complete
notification to the FCO has expired without the Parties having been notified by
the FCO pursuant to section 40(1) GWB that it intends to enter into an in-depth
investigation (Hauptprüfverfahren) of the transaction; or
     (c) the FCO has issued a decision in accordance with section 40(2) sentence
1 GWB to the effect that the transaction has been unconditionally cleared; or
     (d) if the FCO has notified the Parties that it will enter into an in-depth
investigation (Hauptprüfverfahren), the waiting period of four months from
submission of a complete notification to the FCO, or an extended waiting period
(if agreed upon with the notifying parties), has expired pursuant to section
40(2) GWB without the FCO having issued a prohibition order; or
     (e) if the FCO decides to refer the case to the European Commission under
Article 22(1) of the EC Merger Regulation No 139/2004, the European Commission
has granted clearance either unconditionally or in terms satisfactory to
Purchaser or until any applicable waiting periods in respect thereof have
expired.

32.



--------------------------------------------------------------------------------



 



9.2 China Merger Clearance
Any one of the following alternative conditions is satisfied or waived by
Purchaser:
     (a) the 30 business day waiting period from the submission of the
acquisition notification to the Ministry of Commerce (“MOFCOM”) and State-owned
Assets Supervision and Administration Commission, State Administration of
Taxation, State Administration for Industry and Commerce (“SAIC”) of the Peoples
Republic of China has expired without any notification of further investigation
from MOFCOM or the SAIC; or
     (b) a 90 business day waiting period from the submission of the acquisition
notification, which is triggered when either MOFCOM or the SAIC notifies the
parties that it will extend the 30 business day waiting period to conduct an
in-depth investigation of the transaction contemplated by this Agreement, has
expired without either MOFCOM or SAIC issuing a prohibition order, additional
requirements or conditional exemptions.
9.3 Spain Merger Clearance
Any one of the following alternative conditions is satisfied or waived by
Purchaser:
     (a) the one-month waiting period from the submission of the acquisition
notification to the Servicio de Defensa de la Competencia (“SDC”) has expired,
on the timetable noted by the SDC, without any notification of a reference of
the transaction to the Tribunal de Defensa de la Competencia (“TDC”); for the
purposes of fulfilling this condition, the accounting of the one-month period
shall be deemed suspended in those circumstances where Law 16/1989, on
Competition, and its implementing regulations so foresee; or
     (b) upon a reference to the TDC, the three-month period has expired during
which time the TDC will have issued its report to the Minister of the Economy
and, following its recommendation or inaction, no decision is issued by the
Spanish Government to prohibit the transaction or to impose conditions for its
approval; for the purposes of fulfilling this condition, the accounting of the
three-month period shall be deemed suspended in those circumstances where Law
16/1989, on Competition, and its implementing regulations so foresee.
9.4 No Restraints
No temporary restraining order, preliminary or permanent injunction or other
order preventing the consummation of the transactions contemplated by this
Agreement shall have been issued by any court of competent jurisdiction and
remain in effect, and there shall not be any Legal Requirement enacted or
applicable to the transactions contemplated by this Agreement that makes
consummation of such transactions illegal.
9.5 No Legal Proceedings
No Governmental Body shall have commenced or threatened to commence any Legal
Proceeding: (a) challenging any of the transactions contemplated by this
Agreement or seeking the recovery of damages in connection with any of the
transactions contemplated by this Agreement; (b) seeking to prohibit or limit
the exercise by Purchaser of any material right

33.



--------------------------------------------------------------------------------



 



pertaining to its ownership of stock of any of the Acquired Companies; (c) that
may have the effect of preventing, delaying, making illegal or otherwise
interfering with any of the transactions contemplated by this Agreement; or
(d) seeking to compel any of the Acquired Companies, Purchaser or any affiliate
of Purchaser to dispose of or hold separate any material assets as a result of
any of the transactions contemplated by this Agreement.
9.6 Accuracy of Representations.
Each of the representations and warranties made by Sellers in this Agreement
(other than the representations and warranties contained in Articles 4.2, 4.5
and 5.2): (a) shall have been accurate in all material respects as of the
Signing Date; and (b) shall be accurate in all respects as of the Closing as if
made on and as of the Closing (except for such representations and warranties
which address matters only as of a particular time before or after the Signing
Date, which shall have been accurate in all respects as of such particular time)
(it being understood that, for purposes of this clause “(b),” any inaccuracies
in such representations and warranties will be disregarded if the circumstances
giving rise to such inaccuracies (considered collectively) have not had (and are
not reasonably likely to have) a material adverse effect as such term is defined
in Article 9.8); provided, however, that, for purposes of determining the
accuracy of such representations and warranties under clause “(a)” and “(b)” of
this sentence any update of or modification to the Disclosure Letter made or
purported to have been made after the Signing Date shall be disregarded.
Each of the representations and warranties made by Sellers in Articles 4.2, 4.5
and 5.2 shall have been accurate in all respects as of the Signing Date and
shall be accurate in all respects as of the Closing as if made on and as of the
Closing (except for such representations and warranties which address matters
only as of a particular time before or after the Signing Date, which shall have
been accurate in all respects as of such particular time); provided, however,
that, for purposes of determining the accuracy of such representations and
warranties any update of or modification to the Disclosure Letter made or
purported to have been made after the Signing Date shall be disregarded.
9.7 Performance of Covenants.
All of the covenants and obligations that Sellers are required to comply with or
to perform at or prior to the Closing (other than the covenants contained in
Article 8.4) shall have been complied with and performed in all material
respects.
9.8 No Material Adverse Effect.
Between the Signing Date and the Closing Date, no event or events shall have
occurred or circumstance or circumstances shall exist that have had (or are
reasonably likely to have), individually or in aggregate, a material adverse
effect on the business, condition (financial or otherwise), operations or
financial performance of the Acquired Companies taken as a whole. For these
purposes, the following shall not constitute an event or circumstance that can
have a material adverse effect:

34.



--------------------------------------------------------------------------------



 



     (a) changes in general economic conditions (including changes in stock
markets, interest rates, exchange rates, commodity prices or other general
economic conditions);
     (b) changes in conditions generally affecting the industry or industries in
which the Acquired Companies carry on their businesses, including changes
generally affecting the industry or industries in which the Acquired Companies
carry on their businesses as a result of Government and/or inter-Governmental
body announcements;
     (c) changes in laws, regulations or accounting practices to the extent
required by change in law or applicable accounting standards; or
     (d) changes resulting from acts of war or terrorism or from fires,
earthquakes or natural or other similar disasters;
it being understood that the cancellation of a material number of customer
orders may be taken into account in determining whether a material adverse
effect has occurred.
9.9 Employee Matters.
None of the Management Sellers (other than Seller 11) shall have ceased to be
employed by, and Seller 11 shall not have ceased to be a director of, the
Company. Neither of Seller 13 nor Seller 14 shall have expressed an intention to
terminate his employment with an Acquired Company or Purchaser within eighteen
months following the Closing. Seller 11 shall not have expressed an intention to
terminate his mandate with the Company within six months following the Closing.
Seller 12 shall not have expressed an intention to terminate his employment
agreement and/or transition arrangement with an Acquired Company or Purchaser
with effect prior to 31 December 2007. (It is understood that the tender by
Seller 11 and Seller 12 of their resignation in accordance with the terms of
this Agreement shall be disregarded for purposes of determining whether this
condition is satisfied.)
ARTICLE 10
Termination
10.1 Termination Events.
This Agreement may be terminated prior to the Closing:
     (a) by the mutual written consent of Purchaser and the Sellers’
Representative;
     (b) by Purchaser if the Closing has not taken place on or before 10:01 a.m.
(Geneva time) on the Long-Stop Date (other than as a result of any failure on
the part of Purchaser to comply with or perform any covenant or obligation of
Purchaser set forth in this Agreement);
     (c) by the Sellers’ Representative if the Closing has not taken place on or
before 10:01 a.m. (Geneva time) on the Long-Stop Date (other than as a result of
any failure on the part

35.



--------------------------------------------------------------------------------



 



of any Seller to comply with or perform any covenant or obligation of any Seller
set forth in this Agreement); or
     (d) by Purchaser or the Sellers’ Representative if: (i) a court of
competent jurisdiction or other Governmental Body shall have issued a final and
non-appealable order, decree or ruling, or shall have taken any other action,
having the effect of permanently restraining, enjoining or otherwise prohibiting
any of the transactions contemplated by this Agreement; or (ii) there shall be
any Legal Requirement applicable to any of the transactions contemplated by this
Agreement by any Governmental Body that would make consummation of any of such
transactions illegal.
10.2 Termination Procedures.
If Purchaser or Sellers’ Representative wishes to terminate this Agreement
pursuant to Article 10.1, it/he shall deliver to the other a written notice
stating that it/he is terminating this Agreement and setting forth a brief
description of the basis on which this Agreement is being terminated.
10.3 Effect of Termination.
If this Agreement is terminated pursuant to Article 10.1, all further
obligations of the Parties under this Agreement shall terminate; provided,
however, that: (a) none of Sellers nor Purchaser shall be relieved of any
obligation or liability arising from any prior willful breach by such party of
any provision of this Agreement; (b) the Parties shall, in all events, remain
bound by and continue to be subject to the provisions set forth in Articles 11
and 12; and (c) each of the Parties shall, in all events, remain bound by and
continue to be subject to Article 8.1.
ARTICLE 11
Miscellaneous
11.1 Costs and Taxes
Any taxes or other charges which may become due in connection with the transfer
of the Shares by Sellers to Purchaser under this Agreement shall be borne by
Sellers.
Each Party shall bear the fees and expenses of its counsel and advisors
(including, without limitation, notary and register fees and expenses and
related lawyer’s fees), it being understood that all fees and expenses:
(a) relating to the transaction contemplated by this Agreement and the process
leading up to such transaction, other than fees and expenses not in excess of
CHF 160,000, shall be borne by Sellers; and (b) relating to the possible initial
public offering of the shares of the Company, in an amount not in excess of CHF
900,000, shall be borne by the Company, while any fees and expenses relating to
such initial public offering in excess of CHF 900,000 shall be borne by Sellers.
11.2 Sellers’ Representative
Sellers appoint Martin Anderson as their agent for purposes of this Agreement
(the “Sellers’ Representative”), and Martin Anderson hereby accepts his
appointment as the Sellers’

36.



--------------------------------------------------------------------------------



 



Representative. Purchaser shall be entitled to deal exclusively with the
Sellers’ Representative on all matters relating to this Agreement, and shall be
entitled to rely conclusively (without further evidence of any kind whatsoever)
on any document executed or purported to be executed on behalf of any Seller by
the Sellers’ Representative, and on any other action taken or purported to be
taken on behalf of any Seller by the Sellers’ Representative, as fully binding
upon such Seller.
Sellers grant to the Sellers’ Representative full authority to execute, deliver,
acknowledge, certify and file on behalf of Sellers (in the name of any or all of
Sellers or otherwise) any and all documents that the Sellers’ Representative
may, in his sole discretion, determine to be necessary, desirable or
appropriate, in such forms and containing such provisions as the Sellers’
Representative may, in his sole discretion, determine to be appropriate, in
performing his duties as contemplated by this Article 11.2.
Sellers recognise and intend that the power of attorney granted in Article 11.2:
(a) may be delegated by the Sellers’ Representative; and (b) shall survive the
death or incapacity of each of the Sellers.
If the Sellers’ Representative shall die, become disabled or otherwise be unable
to fulfill his responsibilities hereunder, Sellers shall, by consent of such
Sellers that held at least a majority of the Shares immediately prior to the
Closing, within 10 days after such death or disability, appoint a successor to
the Sellers’ Representative and immediately thereafter notify Purchaser of the
identity of such successor. Any such successor shall succeed the Sellers’
Representative as Sellers’ Representative hereunder.
11.3 Notices
Any notice and other communication to be given by one Party to any other Party
hereunder shall be in writing (including facsimile transmission) and shall be
made to the following addresses, as applicable:

     
If to any Financial Seller:
  Montagu Private Equity LLP
 
  Attn: Mr. Tom Chaloner
 
  2 More London Riverside
 
  London SE1 2AP
 
  UK
 
  Fax: +44 20 7336 9961
 
   
If to Mr. Hauser:
  Mr. Charles Hauser
 
  Mont au source
 
  Loudwaterdrive, Rickmansworth
 
  WD3 4HJ Herts
 
  UK
 
  Fax: +41 22 366 16 36

37.



--------------------------------------------------------------------------------



 



     
          With a copy to:
  Cabinet Mayor
 
  Attn: Mr. Edouard Balser
 
  6, rue Eynard
 
  CH-1205 Geneva
 
  Fax: +41 22 318 58 12
 
   
If to Mr. Müller:
  Mr. André Müller
 
  Sunnerainstrasse 8
 
  CH-6353 Weggis
 
  Fax: +41 22 707 98 01
 
   
If to Mr. Schneeberger:
  Mr. Stefan Schneeberger
 
  Les Rochettes
 
  CH-1595 Faoug
 
  Fax: +41 22 707 98 01
 
   
If to Mr. Keith Anderson:
  Mr. Keith Anderson
 
  252, route de la Conversion
 
  CH-1095 Lutry
 
  Fax: +41 22 707 98 01
 
   
If to Mr. Maréchal:
  Mr. Pierre Maréchal
 
  22, chemin des Chenevières
 
  CH-1071 Chexbres
 
  Fax: +41 22 707 98 01
 
   
If to Purchaser:
  Applied Materials, Inc.
 
  Attn: Joseph Sweeney, Senior Vice President,
 
  General Counsel and Corporate Secretary
 
  2881 Scott Boulevard, M/S 2064
 
  Santa Clara, CA 95050
 
  USA
 
  Fax: +1 408 563 4635
 
   
          and to:
  Applied Materials, Inc.
 
  Attn: Greg Psihas, Managing Director,
 
  Corporate Business Development
 
  3050 Bowers Avenue, M/S 0105
 
  Santa Clara, CA 95054
 
  USA
 
  Fax: +1 408 986 7260

38.



--------------------------------------------------------------------------------



 



     
If to the Sellers’ Representative:
  Mr. Martin Anderson
 
  Baker & McKenzie Geneva
 
  4, chemin des Vergers
 
  CH-1208 Geneva
 
  Fax: +41 22 707 98 01

Each Party may at any time change its address by giving notice thereof to the
other Parties in the manner described above.
Any notice or other communication made hereunder shall become effective: (i) if
hand delivered, upon delivery; (ii) if made by registered or certified mail, on
the date of receipt indicated on the return receipt; or (iii) if sent by
facsimile transmission, when transmitted and electronic confirmation received;
provided that a notice delivered on a non-working day in the place of receipt
shall be deemed to be given the next working day in such place.
11.4 No Waiver
The failure of any of the Parties to enforce any of the provisions of this
Agreement or any rights with respect thereto shall in no way be considered as a
waiver of such provisions or rights or in any way to affect the validity
thereof. No Party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
11.5 Entire Agreement / Amendment
This Agreement, together with the Schedules hereto, embodies the entire
agreement among the Parties hereto with respect to the transactions contemplated
herein, and there have been and are no agreements, representations, warranties
or covenants among the Parties other than those set forth or provided for
herein. This Agreement may be amended only in writing through a document signed
by the Parties hereto.
11.6 Binding on Successors
All of the terms, provisions and conditions contained in this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
heirs, successors, assigns and legal representatives.
11.7 Further Acts
Each Party shall promptly do and perform all further acts and execute and
deliver all further documentation (in form and content reasonably satisfactory
to the Party requesting such act or document) required by applicable Legal
Requirements or reasonably requested by any other Party to give effect to this
Agreement and the transactions contemplated hereby.

39.



--------------------------------------------------------------------------------



 



11.8 Construction
As used in this Agreement, the words “include” and “including”, and variations
thereof, shall not be deemed to be terms of limitation, but rather shall be
deemed to be followed by the words “without limitation.” The governing language
for this Agreement shall be English.
ARTICLE 12
Governing Law and Dispute Resolution
12.1 Governing Law
This Agreement shall be subject to and governed by the laws of Switzerland.
12.2 Dispute Resolution
In the event that there shall be any dispute arising out of or in connection
with this Agreement, the Parties covenant and agree as follows:
     (a) The Parties involved in such dispute shall first use reasonable
business efforts to resolve such dispute among themselves. The Parties involved
in such dispute agree to meet face-to-face to discuss the issues and attempt, in
good faith, to negotiate an amicable resolution. Such meeting will take place
not later than 30 days after written notice of a dispute is served by one Party
upon the other Parties involved in such dispute.
     (b) If the Parties involved in such dispute fail to achieve a resolution
within 60 days of the initiation of the dispute resolution process, the dispute
shall be solely and finally settled by an arbitral tribunal consisting of three
arbitrators in accordance with the Rules of International Arbitration of the
Swiss Chambers of Commerce, it being understood that Purchaser shall select one
arbitrator, Sellers together shall select the second arbitrator and the two
arbitrators shall select the third arbitrator. The place of arbitration shall be
Geneva. The arbitral tribunal shall conduct the proceedings in the English
language.

40.



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

         
HSBC Global Custody Nominee (UK) Ltd.,
  HSBC Global Custody Nominee (UK) Ltd.,    
Account 918732:
  Account 758170:    
 
       
    /s/ Tom Chaloner
      /s/ Tom Chaloner    
 
       
on behalf of Montagu Private Equity LLP
  on behalf of Montagu Private Equity LLP    
 
       
HSBC Global Custody Nominee (UK) Ltd.,
  HSBC Global Custody Nominee (UK) Ltd.,    
Account 757549:
  Account 778392:    
 
       
    /s/ Tom Chaloner
      /s/ Tom Chaloner    
 
       
on behalf of Montagu Private Equity LLP
  on behalf of Montagu Private Equity LLP    
 
       
HSBC Global Custody Nominee (UK) Ltd.,
  HSBC Global Custody Nominee (UK) Ltd.,    
Account 758979:
  Account 825031:    
 
       
    /s/ Tom Chaloner
      /s/ Tom Chaloner    
 
       
on behalf of Montagu Private Equity LLP
  on behalf of Montagu Private Equity LLP    
 
       
HSBC Global Custody Nominee (UK) Ltd.,
  HSBC Global Custody Nominee (UK) Ltd.,    
Account 814458:
  Account 838177:    
 
       
    /s/ Tom Chaloner
      /s/ Tom Chaloner    
 
       
on behalf of Montagu Private Equity LLP
  on behalf of Montagu Private Equity LLP    

41.



--------------------------------------------------------------------------------



 



         
HSBC Global Custody Nominee (UK) Ltd.,
  Mr. Charles Hauser:    
Account 918720:
       
 
       
    /s/ Tom Chaloner
      /s/ Charles Hauser    
 
       
on behalf of Montagu Private Equity LLP
     
 
       
 
       
Mr. André Müller:
  Mr. Keith Anderson:    
 
       
    /s/ Andre Muller
      /s/ Keith Anderson    
 
       
 
       
Mr. Stefan Schneeberger:
  Mr. Pierre Maréchal:    
 
       
    /s/ Stefan Schneeberger
      /s/ Pierre Marechal    
 
       
 
       
 
       
Martin Anderson, as Sellers’ Representative:
       
 
       
   /s/ Martin Anderson
 
       
 
       
 
       
Applied Materials, Inc.:
       
 
       
 
       
   /s/ Mark Pinto
 
Mark Pinto
       
Senior Vice President
       

42.



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1:
  Financials statements of the Company as of 31 January 2005, 31 January 2006,
31 January 2007 and 31 May 2007
 
   
Schedule 2:
  Shareholdings of Sellers
 
   
Schedule 3:
  Form of resignation letter of members of the Board of Directors
 
   
Schedule 4:
  Disclosure letter
 
   
Schedule 5:
  Excerpt from the Register of Commerce, articles of incorporation and
organisational regulations of the Acquired Companies
 
   
Schedule 6:
  List of bank accounts
 
   
Schedule 7:
  List of intellectual property rights of the Acquired Companies
 
   
Schedule 8:
  List of material agreements of the Acquired Companies
 
   
Schedule 9:
  Data room index
 
   
Schedule 10:
  List of employees
 
   
Schedule 11:
  Indemnity Escrow Agreement
 
   
Schedule 12:
  Seller 13 Deferral Escrow Agreement
 
   
Schedule 13:
  Seller 14 Deferral Escrow Agreement
 
   
Schedule 14:
  List of subsidiaries
 
   
Schedule 15:
  Deferral amounts

43.



--------------------------------------------------------------------------------



 



SCHEDULE 2
SHAREHOLDINGS OF THE RESPECTIVE SELLERS
Class A Shares

                 
 
  Seller 1     189,709     Shares A
 
  Seller 2     19,948     Shares A
 
  Seller 3     79,788     Shares A
 
  Seller 4     19,948     Shares A
 
  Seller 5     17,672     Shares A
 
  Seller 6     66,490     Shares A
 
  Seller 7     23,937     Shares A
 
  Seller 8     39,894     Shares A
 
  Seller 9     33,511     Shares A
 
  Seller 1 to 9     3     Shares A (held by three directors of the Company in a
fiduciary capacity for the account of Seller 1, Seller 2, Seller 3, Seller 4,
Seller 5, Seller 6, Seller 7, Seller 8 and Seller 9, acting jointly and
severally for such purpose)  
 
  Subtotal:     490,900     Shares A

Class B Shares

                 
 
  Seller 10     252,000     Shares B

Class C Shares

                 
 
  Seller 11     12,698     Shares C

Class D Shares

                 
 
  Seller 11     41,368     Shares D
 
  Seller 12     20,684     Shares D
 
  Seller 13     31,026     Shares D
 
  Seller 14     10,342     Shares D
 
  Subtotal:     103,420     Shares D

44.